Case 09-44943            Doc 1259        Filed 10/05/18 Entered 10/05/18 13:13:29    Desc Main
                                         Document      Page 1 of 45


                                 UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF ILLINOIS
                                         EASTERN DIVISION

 In re:                                             §     Case No. 09-44943-DLT
                                                    §
 CANOPY FINANCIAL, INC.                             §
                                                    §
                                                    §
                                 Debtor(s)          §

                          NOTICE OF TRUSTEE’S FINAL REPORT AND
                             APPLICATION FOR COMPENSATION
                              AND DEADLINE TO OBJECT (NFR)

        Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that Gus A.
Paloian, trustee of the above styled estate, has filed a Final Report and the trustee and the
trustee’s professionals have filed final fee applications, which are summarized in the attached
Summary of Trustee’s Final Report and Applications for Compensation.

        The complete Final Report and all applications for compensation are available for
inspection at the Office of the Clerk, at the following address:

          219 South Dearborn Street, Chicago, IL 60604

        Any person wishing to object to any fee application that has not already been approved or
to the Final report, must file a written objection within 21 days from the mailing of this notice,
serve a copy of the objections upon the trustee, any party whose application is being challenged
and the United States Trustee. A hearing on the fee applications and any objection to the Final
Report will be held at 9:30 a.m. on Thursday, November 1, 2018, in Courtroom 613, United
States Courthouse, 219 South Dearborn Street, Chicago, IL 60604. If no objections are filed,
upon entry of an order on the fee applications, the trustee may pay dividends pursuant to FRBP
3009 without further order of the Court.

Date:      October 5, 2018                              By: /s/ Gus A. Paloian
                                                            Trustee

Gus A. Paloian
233 S. Wacker Drive
Suite 8000
Chicago, IL 60606




UST Form 101-7-NFR (10/1/2010)
    Case 09-44943              Doc 1259            Filed 10/05/18 Entered 10/05/18 13:13:29                                      Desc Main
                                                   Document      Page 2 of 45

                                     UNITED STATES BANKRUPTCY COURT
                                      NORTHERN DISTRICT OF ILLINOIS
                                             EASTERN DIVISION

    In re:                                                              §           Case No. 09-44943-DLT
                                                                        §
    CANOPY FINANCIAL, INC.                                              §
                                                                        §
                                                                        §
                                     Debtor(s)                          §

                                  SUMMARY OF TRUSTEE’S FINAL REPORT
                                  AND APPLICATIONS FOR COMPENSATION

             The Final Report shows receipts of                                                                             $98,922,277.15
             and approved disbursements of                                                                                  $97,163,458.81
             leaving a balance on hand of1:                                                                                  $1,758,818.34


             Claims of secured creditors will be paid as follows:

Claim            Claimant                                     Claim                Allowed                 Interim                    Proposed
No.                                                         Asserted              Amount of             Payments to                    Amount
                                                                                     Claim                    Date
        360B 230 W. MONROE                             $161,030.30                         $0.00                    $0.00                       $0.00
             PT LLC


                                                    Total to be paid to secured creditors:                                            $0.00
                                                                      Remaining balance:                                      $1,758,818.34

             Applications for chapter 7 fees and administrative expenses have been filed as follows:

Reason/Applicant                                                                        Total                 Interim                 Proposed
                                                                                    Requested              Payments to                Payment
                                                                                                                 Date
Gus A. Paloian, Trustee Fees                                                   $2,620,837.25             $2,388,210.92 $232,626.33
SEYFARTH SHAW LLP, Attorney for Trustee                                      $12,801,096.35 $12,747,791.35                          $53,305.00
Fees
SEYFARTH SHAW LLP, Attorney for Trustee                                           $383,211.41               $380,171.08               $3,040.33
Expenses
KUTCHINS, ROBBINS & DIAMOND,                                                          $2,765.00                       $0.00           $2,765.00
Accountant for Trustee Fees


1
  The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement will be
distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the maximum
compensation set forth under 11 U.S.C. § 326(a) on account of disbursement of the additional interest.
UST Form 101-7-NFR (10/1/2010)
Case 09-44943            Doc 1259   Filed 10/05/18 Entered 10/05/18 13:13:29     Desc Main
                                    Document      Page 3 of 45

POPOWCER KATTEN, LTD., Accountant for                    $32.45         $0.00         $32.45
Trustee Expenses
Other: BALLARD SPAHR LLP, Attorney for                $3,775.00      $3,775.00         $0.00
Trustee Fees
Other: JENNER & BLOCK LLP, Attorney for              $16,400.50    $16,400.50          $0.00
Trustee Fees
Other: JENNER & BLOCK LLP, Attorney for              $19,641.73    $19,641.73          $0.00
Trustee Fees
Other: JENNER & BLOCK LLP, Attorney for              $42,960.70    $42,960.70          $0.00
Trustee Fees
Other: JENNER & BLOCK LLP, Attorney for              $61,993.50    $61,993.50          $0.00
Trustee Fees
Other: JENNER & BLOCK LLP, Attorney for              $63,708.90    $63,708.90          $0.00
Trustee Fees
Other: JENNER & BLOCK LLP, Attorney for             $238,090.10   $238,090.10          $0.00
Trustee Fees
Other: JENNER & BLOCK LLP, Attorney for             $376,470.00   $376,470.00          $0.00
Trustee Fees
Other: JENNER & BLOCK LLP, Attorney for             $473,380.80   $473,380.80          $0.00
Trustee Fees
Other: JENNER & BLOCK LLP, Attorney for             $623,105.00   $623,105.00          $0.00
Trustee Fees
Other: JENNER & BLOCK LLP, Attorney for             $643,376.00   $643,376.00          $0.00
Trustee Fees
Other: LEGALPEOPLE, Attorney for Trustee            $119,668.55   $119,668.55          $0.00
Fees
Other: LEGALPEOPLE, LLC, Attorney for                $50,895.00    $50,895.00          $0.00
Trustee Fees
Other: LEGALPEOPLE, LLC, Attorney for                $61,066.45    $61,066.45          $0.00
Trustee Fees
Other: LEGALPEOPLE, LLC, Attorney for               $243,382.80   $243,382.80          $0.00
Trustee Fees
Other: PAINE HAMBLEN LLP, Attorney for                  $945.00       $945.00          $0.00
Trustee Fees
Other: PAINE HAMBLEN LLP, Attorney for                $1,037.50      $1,037.50         $0.00
Trustee Fees
Other: PAINE HAMBLEN LLP, Attorney for                $1,076.25      $1,076.25         $0.00
Trustee Fees
Other: PAINE HAMBLEN LLP, Attorney for                $2,607.50      $2,607.50         $0.00
Trustee Fees
Other: PAINE HAMBLEN LLP, Attorney for                $4,522.50      $4,522.50         $0.00
Trustee Fees

UST Form 101-7-NFR (10/1/2010)
Case 09-44943            Doc 1259   Filed 10/05/18 Entered 10/05/18 13:13:29       Desc Main
                                    Document      Page 4 of 45

Other: POLSINELLI SHUGHART PC,                        $5,038.72       $5,038.72          $0.00
Attorney for Trustee Fees
Other: POLSINELLI SHUGHART PC,                        $7,129.00       $7,129.00          $0.00
Attorney for Trustee Fees
Other: POLSINELLI SHUGHART PC,                       $18,346.54      $18,346.54          $0.00
Attorney for Trustee Fees
Other: POLSINELLI SHUGHART PC,                       $24,629.50      $24,629.50          $0.00
Attorney for Trustee Fees
Other: POLSINELLI SHUGHART PC,                       $28,540.00      $28,540.00          $0.00
Attorney for Trustee Fees
Other: POLSINELLI SHUGHART PC,                       $31,452.00      $31,452.00          $0.00
Attorney for Trustee Fees
Other: POLSINELLI SHUGHART PC,                       $83,518.48      $83,518.48          $0.00
Attorney for Trustee Fees
Other: SNELL & WILMER, Attorney for                  $16,726.00      $16,726.00          $0.00
Trustee Fees
Other: SNELL & WILMER L.L.P., Attorney for              $500.00         $500.00          $0.00
Trustee Fees
Other: SNELL & WILMER LLP, Attorney for               $2,184.50       $2,184.50          $0.00
Trustee Fees
Other: SPERLING & SLATER P.C., Attorney             $145,132.00     $145,132.00          $0.00
for Trustee Fees
Other: SPERLING & SLATER P.C., Attorney             $268,680.12     $268,680.12          $0.00
for Trustee Fees
Other: SPERLING & SLATER P.C., Attorney            $1,421,725.00   $1,421,725.00         $0.00
for Trustee Fees
Other: STEARNS WEAVER MILLER                         $12,410.00      $12,410.00          $0.00
WEISSLER , Attorney for Trustee Fees
Other: WINTHROP & WEINSTINE , Attorney                  $433.00         $433.00          $0.00
for Trustee Fees
Other: WINTHROP & WEINSTINE, Attorney                   $475.00         $475.00          $0.00
for Trustee Fees
Other: WINTHROP & WEINSTINE, Attorney                   $486.52         $486.52          $0.00
for Trustee Fees
Other: WINTHROP & WEINSTINE, Attorney                 $2,065.00       $2,065.00          $0.00
for Trustee Fees
Other: BALLARD SPAHR LLP, Attorney for                   $61.40          $61.40          $0.00
Trustee Expenses
Other: JENNER & BLOCK LLP, Attorney for                 $525.04         $525.04          $0.00
Trustee Expenses
Other: JENNER & BLOCK LLP, Attorney for               $1,015.15       $1,015.15          $0.00
Trustee Expenses

UST Form 101-7-NFR (10/1/2010)
Case 09-44943            Doc 1259   Filed 10/05/18 Entered 10/05/18 13:13:29     Desc Main
                                    Document      Page 5 of 45

Other: JENNER & BLOCK LLP, Attorney for               $1,228.43      $1,228.43         $0.00
Trustee Expenses
Other: JENNER & BLOCK LLP, Attorney for               $1,256.67      $1,256.67         $0.00
Trustee Expenses
Other: JENNER & BLOCK LLP, Attorney for               $2,435.64      $2,435.64         $0.00
Trustee Expenses
Other: JENNER & BLOCK LLP, Attorney for               $4,705.34      $4,705.34         $0.00
Trustee Expenses
Other: JENNER & BLOCK LLP, Attorney for               $5,152.02      $5,162.02         $0.00
Trustee Expenses
Other: JENNER & BLOCK LLP, Attorney for               $6,148.97      $6,148.97         $0.00
Trustee Expenses
Other: JENNER & BLOCK LLP, Attorney for              $12,297.72    $12,297.72          $0.00
Trustee Expenses
Other: JENNER & BLOCK LLP, Attorney for              $14,642.13    $14,642.13          $0.00
Trustee Expenses
Other: PAINE HAMBLEN LLP, Attorney for                    $3.70         $3.70          $0.00
Trustee Expenses
Other: PAINE HAMBLEN LLP, Attorney for                   $21.60        $21.60          $0.00
Trustee Expenses
Other: PAINE HAMBLEN LLP, Attorney for                  $160.00       $160.00          $0.00
Trustee Expenses
Other: PAINE HAMBLEN LLP, Attorney for                  $247.80       $247.80          $0.00
Trustee Expenses
Other: PAINE HAMBLEN, LLP, Attorney for                 $444.28       $444.28          $0.00
Trustee Expenses
Other: POLSINELLI SHUGHART PC,                          $320.05       $320.05          $0.00
Attorney for Trustee Expenses
Other: POLSINELLI SHUGHART PC,                        $1,043.25      $1,043.25         $0.00
Attorney for Trustee Expenses
Other: POLSINELLI SHUGHART PC,                        $1,507.58      $1,507.58         $0.00
Attorney for Trustee Expenses
Other: SNELL & WILMER, Attorney for                   $1,857.60      $1,857.60         $0.00
Trustee Expenses
Other: SNELL & WILMER LLP, Attorney for                  $17.59        $17.59          $0.00
Trustee Expenses
Other: SPERLING & SLATER P.C., Attorney               $3,723.95      $3,723.95         $0.00
for Trustee Expenses
Other: SPERLING & SLATER P.C., Attorney              $17,482.91    $17,482.91          $0.00
for Trustee Expenses
Other: SPERLING & SLATER P.C., Attorney              $32,071.94    $32,071.94          $0.00
for Trustee Expenses

UST Form 101-7-NFR (10/1/2010)
Case 09-44943            Doc 1259   Filed 10/05/18 Entered 10/05/18 13:13:29     Desc Main
                                    Document      Page 6 of 45

Other: STEARNS WEAVER MILLER                          $1,816.05      $1,816.05         $0.00
WEISSLER , Attorney for Trustee Expenses
Other: STEIN & ROTMAN, Attorney for                     $359.38       $359.38          $0.00
Trustee Expenses
Other: WINTHROP & WEINSTINE , Attorney                    $6.24         $6.24          $0.00
for Trustee Expenses
Other: WINTHROP & WEINSTINE, Attorney                    $11.68        $11.68          $0.00
for Trustee Expenses
Other: WINTHROP & WEINSTINE, Attorney                   $338.56       $338.56          $0.00
for Trustee Expenses
Other: WINTHROP & WEINSTINE, Attorney                   $607.00       $607.00          $0.00
for Trustee Expenses
Other: LAW OFFICE OF BRIAN D.                           $100.00       $100.00          $0.00
SHAPIRO, LLC, Special Counsel for Trustee
Expenses
Other: POPOWCER KATTEN, LTD.,                        $39,940.50         $0.00     $39,940.50
Accountant for Trustee Fees
Other: ALVAREZ & MARSAL, Other                       $41,560.00    $41,560.00          $0.00
Professional Fees
Other: ALVAREZ & MARSAL, Other                       $52,093.75    $52,093.75          $0.00
Professional Fees
Other: ALVAREZ & MARSAL, Other                      $162,692.50   $162,692.50          $0.00
Professional Fees
Other: ALVAREZ & MARSAL, Other                      $254,290.00   $254,290.00          $0.00
Professional Fees
Other: ALVAREZ & MARSAL, LLC, Other                  $11,514.00    $11,514.00          $0.00
Professional Fees
Other: CHAMELEON STRATEGIC                            $4,121.75      $4,121.75         $0.00
OPERATIONS, Other Professional Fees
Other: IRELL & MANELLA LLP, Other                     $9,000.00      $9,000.00         $0.00
Professional Fees
Other: ROBERT HALF LEGAL, Other                      $13,086.25    $13,086.25          $0.00
Professional Fees
Other: ROBERT HALF LEGAL, Other                      $28,183.58    $28,183.58          $0.00
Professional Fees
Other: ROBERT HALF LEGAL, Other                      $78,814.44    $78,814.44          $0.00
Professional Fees
Other: SNELL & WLMER LLP, Other                         $720.00       $720.00          $0.00
Professional Fees
Other: STONETURN GROUP, LLP, Other                    $5,287.50      $5,287.50         $0.00
Professional Fees
Other: STONETURN GROUP, LLP, Other                    $5,485.00      $5,485.00         $0.00

UST Form 101-7-NFR (10/1/2010)
Case 09-44943            Doc 1259    Filed 10/05/18 Entered 10/05/18 13:13:29               Desc Main
                                     Document      Page 7 of 45

Professional Fees
Other: STONETURN GROUP, LLP, Other                          $7,362.50           $7,362.50         $0.00
Professional Fees
Other: STONETURN GROUP, LLP, Other                         $32,590.00          $32,590.00         $0.00
Professional Fees
Other: STONETURN GROUP, LLP, Other                         $67,197.50          $67,197.50         $0.00
Professional Fees
Other: STONETURN GROUP, LLP, Other                        $247,282.50         $247,282.50         $0.00
Professional Fees
Other: STONTURN GROUP, LLP, Other                           $6,225.00           $6,225.00         $0.00
Professional Fees
Other: ALVAREZ & MARSAL, Other                                 $33.03             $33.03          $0.00
Professional Expenses
Other: ALVAREZ & MARSAL, Other                              $2,630.37           $2,630.37         $0.00
Professional Expenses
Other: ALVAREZ & MARSAL, Other                              $6,894.18           $6,894.18         $0.00
Professional Expenses
Other: ALVAREZ & MARSAL, LLC, Other                            $13.05             $13.05          $0.00
Professional Expenses
Other: CHAMELEON STRATEGIC                                  $3,865.00           $3,865.00         $0.00
OPERATIONS, Other Professional Expenses
Other: STONETURN GROUP, LLP, Other                             $33.18             $33.18          $0.00
Professional Expenses
Other: STONETURN GROUP, LLP, Other                             $33.31             $33.31          $0.00
Professional Expenses
Other: STONETURN GROUP, LLP, Other                          $1,138.80           $1,138.80         $0.00
Professional Expenses
Other: STONETURN GROUP, LLP, Other                          $2,665.51           $2,665.51         $0.00
Professional Expenses


                    Total to be paid for chapter 7 administrative expenses:                 $331,709.61
                                                       Remaining balance:                 $1,427,108.73

       Applications for prior chapter fees and administrative expenses have been filed as
follows:

Reason/Applicant                                              Total        Interim             Proposed
                                                          Requested     Payments to            Payment
                                                                              Date
POLSINELLI SHUGHART PC                     ,               $5,408.00          $5,408.00           $0.00
Attorney for Trustee/D-I-P Fees
JENNER & BLOCK LLP, Attorney for                           $8,796.20          $8,796.20           $0.00

UST Form 101-7-NFR (10/1/2010)
Case 09-44943            Doc 1259    Filed 10/05/18 Entered 10/05/18 13:13:29              Desc Main
                                     Document      Page 8 of 45

Trustee/D-I-P Expenses
Other: JENNER & BLOCK LLP, Attorney for                   $26,014.00      $26,014.00              $0.00
D-I-P Fees
Other: JENNER & BLOCK LLP, Attorney for                 $320,303.00      $320,303.00              $0.00
D-I-P Fees
Other: POLSINELLI SHUGHART PC,                               $108.56           $108.56            $0.00
Attorney for Trustee/D-I-P Expenses
Other: ALVAREZ & MARSAL, Other                          $241,402.10      $241,402.10              $0.00
Professional Fees
Other: FIFTH THIRD BANK                      , Other       $9,240.93          $9,240.93           $0.00
Operating Expenses


                 Total to be paid to prior chapter administrative expenses:                       $0.00
                                                       Remaining balance:                 $1,427,108.73

       In addition to the expenses of administration listed above as may be allowed by the
Court, priority claims totaling $20,945,022.73 must be paid in advance of any dividend to
general (unsecured) creditors.

         Allowed priority claims are:

Claim         Claimant                                 Allowed Amt.        Interim            Proposed
No.                                                         of Claim    Payments to           Payment
                                                                              Date
           5 KATHRINE LEHMAN                                 $134.77           $134.77            $0.00
           6 ROBERT BRECKER                               $18,471.25      $18,471.25              $0.00
           8 STEVEN SACCHI                                 $5,119.31          $5,119.31           $0.00
           9 LISA LEFEBIRE                                   $723.08           $723.08            $0.00
         12 ALIS GHEORSHIES                                  $137.71           $137.71            $0.00
         15 RITA CHAN & HENG F LEE                         $1,959.24          $1,959.24           $0.00
         16 GEORGE ALFONSO                                 $1,351.43          $1,351.43           $0.00
         17 SANTHANA THIRUMALATSMY                         $3,869.59          $3,869.59           $0.00
         18 LAUREN A ERICKSON                              $3,721.46          $3,721.46           $0.00
         19 C RICK HARTER                                  $7,225.98          $7,225.98           $0.00
         20 DANIEL E JENNY                                   $783.77           $783.77            $0.00
         21 ANGELA MENTZ                                     $585.77           $585.77            $0.00
         22 ROBERT L SHARP                                 $2,437.42          $2,437.42           $0.00
         23 RICHARD STEVENSON                              $8,258.48          $8,258.48           $0.00
         24 SHANNON T VAUGHN                                 $486.92           $486.92            $0.00
         25 MARTIN HANCOCK                                     $2.62             $2.62            $0.00

UST Form 101-7-NFR (10/1/2010)
Case 09-44943            Doc 1259   Filed 10/05/18 Entered 10/05/18 13:13:29   Desc Main
                                    Document      Page 9 of 45

         26 DIMITRI NIKOULINE                          $371.42       $371.42         $0.00
         27 LARISA NIKOULINE                           $564.08       $564.08         $0.00
         28 ROBERT ROBBINS                           $3,211.67     $3,211.67         $0.00
         29 STEVEN J & CLAUDIA J                       $742.22       $742.22         $0.00
            ARNOLD
         30 GARY L ACKERMAN                         $18,309.21    $18,309.21         $0.00
         31 PAM NELSON                                 $277.18       $277.18         $0.00
         32 JEFFERY S PETRIE                         $5,052.07     $5,052.07         $0.00
         33 JONATHON GERICKE                         $4,255.38     $4,255.38         $0.00
         34 CAROL ROLLINS                            $1,170.63     $1,170.63         $0.00
         35 CARL TRELEAVEN HEALTH                    $2,294.36     $2,294.36         $0.00
            SAVINGS ACCOU
         36 CAROL L POWELL                           $1,520.56     $1,520.56         $0.00
         38 JEFFREY DOERNER                          $3,723.71     $3,723.71         $0.00
         39 JEFFERY WAYNE BURCH                      $4,334.26     $4,334.26         $0.00
         40 JOHN CY RAYBURN                          $5,716.04     $5,716.04         $0.00
         41 MATTHEW JAKE CHESNEY                       $303.75       $303.75         $0.00
         42 RICHARD L COLES                          $2,687.45     $2,687.45         $0.00
         44 JEANNIE ESTHER ELIAS                       $100.00       $100.00         $0.00
         45 SAMUEL MAINE                             $6,115.82     $6,115.82         $0.00
         47 JODY M CAMPBELL                            $273.39       $273.39         $0.00
         49 THOMAS L PFOST                              $92.67        $92.67         $0.00
         50 ALLAN KYLE SALLMAN                         $325.43       $325.43         $0.00
         51 HEIDE RENDLEMAN                          $5,971.91     $5,971.91         $0.00
         52 MARY PAT BRAUNSTEIN                        $913.21       $913.21         $0.00
         53 STEPHEN BRAUNSTEIN                       $1,273.05     $1,273.05         $0.00
         54 GREGORY BARTON                           $1,005.92     $1,005.92         $0.00
         55 GREGORY ONSTOTT                              $9.06         $9.06         $0.00
         56 GAYLE PINN                                 $142.23       $142.23         $0.00
         57 FRED JACOBS                                $561.52       $561.52         $0.00
         58 NORRIS TROY GERTON                       $5,666.38     $5,666.38         $0.00
         59 CAMILLE SCHENKEL                         $9,410.54     $9,410.54         $0.00
         60 TIM HARDING                             $15,756.80    $15,756.80         $0.00
         61 JOHN PREVE                               $1,344.35     $1,344.35         $0.00
         62 DARIN RIDDLES                            $1,837.75     $1,837.75         $0.00
         64 CAROL A D'ANGELO                        $21,960.57    $21,960.57         $0.00
         65 WILLIAM C WOOD JR                        $3,597.74     $3,597.74         $0.00

UST Form 101-7-NFR (10/1/2010)
Case 09-44943            Doc 1259   Filed 10/05/18 Entered 10/05/18 13:13:29   Desc Main
                                    Document     Page 10 of 45

         66 BETTE SPRAGUE                             $2,382.49    $2,382.47         $0.02
         67 MICHAEL MAHONEY                           $9,421.66    $9,421.66         $0.00
         68 ROGER SPRAGUE                             $9,847.83    $9,847.76         $0.07
         69 SUSAN MAHONEY                            $10,204.00   $10,204.00         $0.00
         70 JEFFREY L MYERS                          $17,774.11   $17,774.11         $0.00
         71 PAYCE LOUIS                                $593.00       $593.00         $0.00
         72 SHARON NIEMEIER                           $2,664.96    $2,664.96         $0.00
         73 BRENT RANDALL                             $1,642.24    $1,642.24         $0.00
         74 TRACY E BRANTNER                            $89.13        $89.13         $0.00
         75 JOHN C MARIETTA                           $3,254.91    $3,254.91         $0.00
         76 KERRY K CLINE                             $3,921.15    $3,921.15         $0.00
         77 DANIEL M MASCHMEIER                       $5,313.65    $5,752.03         $0.00
         78 BRIAN KLEINFELDT                          $1,716.61    $1,716.61         $0.00
         79 RODGER G BURCH                           $21,094.00   $21,094.00         $0.00
         80 KITTY L MCCARTY                          $12,006.00   $12,006.00         $0.00
         81 ELIZABETH HARRIS                          $1,285.76    $1,285.76         $0.00
         83 JOHN C FROGLEY                           $18,553.06   $18,553.06         $0.00
         84 LARRY MACK                                 $148.63       $148.63         $0.00
         85 KRISTINA OWYOUNG                           $851.38       $851.38         $0.00
         86 SUSAN TANNENBAUM                          $2,951.31    $2,951.31         $0.00
         87 NORM DYER                                  $262.63       $262.63         $0.00
         88 JOHN M CRAPUCHETTES                       $7,053.46    $7,053.46         $0.00
         89 MAIRIN ANNE BRYAN                         $4,032.52    $4,032.52         $0.00
         90 JACK A DILL                               $4,768.40    $4,768.40         $0.00
         91 JUSTIN BURCH                             $13,448.04   $13,448.04         $0.00
         92 DANIEL RAY ORMSBY                         $6,496.74    $6,496.74         $0.00
         93 BRUCE R CANNY                             $7,507.89    $8,124.24         $0.00
         95 KEN CATES                                $18,478.08   $18,478.08         $0.00
         96 RONALD A. BIHLER                           $634.90       $634.90         $0.00
         97 MARGARET LEVY                              $116.62       $116.62         $0.00
         98 EDWARD P NENONEN                          $6,519.72    $6,519.72         $0.00
         99 SCOTT HAZDRA                             $10,276.45   $11,104.60         $0.00
        100 MICHAEL OVERN                             $7,825.10    $7,825.10         $0.00
        101 DIDO GALANG                              $12,449.14   $12,449.14         $0.00
        102 RYAN JAMES PFISTER                        $2,884.62    $3,122.61         $0.00
        103 MICHAEL BISHOP                             $154.21       $154.21         $0.00
        104 JENNIFER NENADOV                          $6,966.34    $7,541.06         $0.00
UST Form 101-7-NFR (10/1/2010)
Case 09-44943            Doc 1259   Filed 10/05/18 Entered 10/05/18 13:13:29   Desc Main
                                    Document     Page 11 of 45

        105 GARY K GARTNER                           $19,784.76   $19,784.76         $0.00
        106 JAMES EDMOND BEYLOTTE                     $2,346.27    $2,346.25         $0.02
        107 JEFFERY MARSH                             $8,676.25    $9,381.99         $0.00
        108 CHRISTINE SCHULTZ                          $907.74       $907.74         $0.00
        109 WILLIAM BUTLER                            $7,783.90    $7,783.90         $0.00
        110 MELODY HORSEMAN                           $1,711.21    $1,711.21         $0.00
        111 KAREN QUEENAN                              $414.61       $414.61         $0.00
        112 BARRY G STEED                             $5,994.56    $5,994.56         $0.00
        113 NAOMI BUTLER                              $7,783.90    $7,783.90         $0.00
        114 JEFFREY R RUSH                           $14,091.96   $14,091.96         $0.00
        115 ALEXANDER WILLIAMS                        $6,000.00    $6,000.00         $0.00
        116 WALTER BRYANT                              $558.21       $558.21         $0.00
        117 LYNETTE MAYHEW                           $15,890.10   $15,889.96         $0.14
        118 STEVEN PORCARO                           $19,000.00   $19,000.00         $0.00
        119 MARC NOVELL                              $12,294.14   $12,294.03         $0.11
        120 DARRELL KAY                              $13,323.21   $13,323.21         $0.00
        121 DAVID BEDINGFIELD                         $4,470.32    $4,470.32         $0.00
        124 IRIT LEVY AND JOHN RECINE                $19,255.55   $19,255.38         $0.17
        125 SCOTT ROSENSWEIG                          $3,808.76    $3,808.76         $0.00
        126 CARL E CAMPOS                              $545.82       $545.82         $0.00
        127 RORY NOVELL                              $11,134.25   $11,134.15         $0.10
        128 CAROL S KAY                              $13,709.12   $13,709.12         $0.00
        129 RICKY FLOYD                               $2,480.50    $2,480.50         $0.00
        130 ALFREDO FLORES                            $9,134.10    $9,134.10         $0.00
        131 THERESA GALVIN                            $7,035.40    $7,035.34         $0.06
        132 JILL PERRY                                $1,055.28    $1,055.28         $0.00
        134 JOSEPH MANSO                              $2,684.49    $2,905.97         $0.00
        135 BERI, TINA CHITRAKSHI                     $6,241.55    $6,756.48         $0.00
        136 LOREN GACHEN                              $1,520.96    $1,520.96         $0.00
        137 DAVID HAWRELUK                            $8,061.54    $8,720.25         $0.00
        138 TIMOTHY NYSTROM                           $1,520.56    $1,520.56         $0.00
        139 SCOTT RABIN                               $4,838.68    $5,237.87         $0.00
        140 ALLEN GUNTER                             $11,103.83   $11,103.83         $0.00
        141 JASON FOURNIER                            $3,515.94    $3,806.01         $0.00
        143 WARREN & MICHELLE                         $3,430.78    $3,430.78         $0.00
            PETERSEN
        145 LINDA FOUNTAINE                           $1,591.64    $1,591.64         $0.00

UST Form 101-7-NFR (10/1/2010)
Case 09-44943            Doc 1259   Filed 10/05/18 Entered 10/05/18 13:13:29    Desc Main
                                    Document     Page 12 of 45

        151 HELEN GREMLER                             $7,732.44     $7,732.44         $0.00
        152 MARK GREMLER                             $14,306.07    $14,306.07         $0.00
        154 CAROLYNE CHALLICE                          $138.50       $138.50          $0.00
        155 WILLIAM DUNN                              $3,311.59     $3,311.59         $0.00
        157 PERLMAN, RYSELLE D                        $8,979.92     $9,708.89         $0.00
        158 LAWRENCE SHAPIRO                          $9,842.04     $9,842.04         $0.00
        159 ANGELA WALLS                               $816.02       $816.02          $0.00
        160 DONNA CHRISTIANSON                        $1,143.84     $1,143.84         $0.00
        161 LARRY R. BERNARDINI                       $7,233.77     $7,233.77         $0.00
        163 BARBARA SHAPIRO                          $11,829.46    $11,829.46         $0.00
        164 ALBERT CHIODI                             $1,774.64     $1,774.64         $0.00
        165 MUSUNURI, RAMAMOHAN                      $10,478.49    $11,322.10         $0.00
        166 BRIAN FAHSELT                             $2,473.61     $2,473.61         $0.00
        167 MARY ANN WIRTZ-MACK                         $15.35        $15.35          $0.00
        168 STEPHEN JORDAN                            $8,145.91     $8,145.91         $0.00
        169 LINDA JOHNSON                              $681.67       $681.66          $0.01
        170 CHRISTINE C BERKEFELT                    $12,994.46    $12,994.46         $0.00
        171 COVENTRY HEALTH CARE,                 $15,071,916.5 $15,071,916.5         $0.00
            INC.                                              5             5
        172 BRET GILSDORF                             $7,420.87     $7,420.87         $0.00
        173 ARNE VAN DER HEYDE                        $1,129.55     $1,129.55         $0.00
        174 KAREN BORLA                               $3,444.46     $3,444.46         $0.00
        175 CRAIG FRY                                 $2,773.60     $2,773.60         $0.00
        176 PATRICIA MARTIN                          $11,670.36    $11,670.26         $0.10
        177 BENJAMIN JOHANSON                         $1,399.18     $1,399.18         $0.00
        178 JEONGHO PARK                              $1,736.04     $1,736.04         $0.00
        179 JEFFREY COST                              $5,011.05     $5,011.05         $0.00
        180 DONALD WOLCOTT                            $8,848.07     $8,848.07         $0.00
        181 DIANA M AUSTIN                           $10,453.85    $10,453.85         $0.00
        182 SHAMA ALI                                 $5,047.62     $5,047.57         $0.05
        183 PAUL WHITE                                $9,498.84     $9,498.84         $0.00
        184 PETER CONNORS                              $405.97       $405.97          $0.00
        185 KYLE SLADE                                $2,019.66     $2,019.66         $0.00
        186 ALAN HOPFENSPERGER                        $1,818.00     $1,818.00         $0.00
        187 GENE HEUPEL                                $786.76       $786.76          $0.00
        188 JAMES HUDSON                              $5,190.67     $5,190.67         $0.00
        189 JAMES FLEMING                             $8,103.97     $8,103.97         $0.00

UST Form 101-7-NFR (10/1/2010)
Case 09-44943            Doc 1259   Filed 10/05/18 Entered 10/05/18 13:13:29   Desc Main
                                    Document     Page 13 of 45

        190 DORSEY KINDLER, JR.                      $19,466.24   $19,466.06         $0.18
        191 LAURIE BATTER                            $10,481.20   $10,481.20         $0.00
        192 THOMAS LUCKENBACH                         $6,076.82    $6,076.82         $0.00
        193 JO ANN FOLEY                              $2,741.55    $2,741.55         $0.00
        196 SCOTT KIRBY                               $6,488.45    $6,488.45         $0.00
        197 JEAN EISEL                                 $633.55       $633.55         $0.00
        198 DAVID KROGDAHL                           $14,762.88   $14,762.88         $0.00
        199 JANET GREENWOOD                          $11,054.85   $11,054.85         $0.00
        200 CHRISTINE CHANNING                        $4,986.56    $4,986.56         $0.00
        201 SHELLEY SULLIVAN                          $1,163.18    $1,163.18         $0.00
        202 CRYSTAL GOODHALL                          $1,564.89    $1,564.89         $0.00
        203 MICHAEL GLODICH                           $3,641.42    $3,641.42         $0.00
        204 WILLIAM GLODICH                           $2,984.05    $2,984.05         $0.00
        206 SUSAN PATTON                             $27,758.70   $27,758.70         $0.00
        207 MICHAEL KOBERSTEIN                        $1,958.24    $1,958.24         $0.00
        208 GEORGENE WHIPKEY                           $421.78       $421.78         $0.00
        209 GREGORY PEREZ                            $13,519.00   $13,519.00         $0.00
        210 MICHAEL GRIBBEN                          $12,165.55   $12,165.44         $0.11
        211 ERIC ESLICH                               $4,909.88    $4,909.88         $0.00
        212 JOHN HEIMANN                              $9,521.15    $9,521.15         $0.00
        213 RONALD BUCCARELLI                         $6,498.00    $6,498.00         $0.00
        215 GREGORY WOOD                             $17,381.24   $17,381.24         $0.00
        216 CLAIRE BRENNEMAN                          $5,680.61    $5,680.61         $0.00
            MCMILLAN
        217 JAMES C BRAUNWARTH                        $2,978.33        $0.00     $2,978.33
        218 DENA TAYLOR                                $796.87       $796.87         $0.00
        219 DANIEL FITZSIMMONS                       $28,964.24   $28,964.24         $0.00
        220 LINDA STANLEY                             $1,314.06    $1,314.06         $0.00
        221 SHERRI LYN LEFEBRE                        $2,084.75    $2,084.75         $0.00
        222 WENDY NESTRUD                              $132.21       $132.21         $0.00
        223 LON NESTRUD                               $1,840.69    $1,840.69         $0.00
        224 THOMAS BARTZEN                            $7,299.41    $7,299.35         $0.06
        225 BARBARA SWANSON                           $3,836.80    $3,836.80         $0.00
        226 WILLIAM CLODFELDER                        $9,002.62    $9,002.62         $0.00
        227 CARI KEENER                                $759.40       $759.40         $0.00
        228 BETTY ASHER                              $11,969.91   $11,969.91         $0.00
        229 DAVID METCALFE                            $5,990.81    $5,990.81         $0.00

UST Form 101-7-NFR (10/1/2010)
Case 09-44943            Doc 1259   Filed 10/05/18 Entered 10/05/18 13:13:29   Desc Main
                                    Document     Page 14 of 45

        230 CARROL EHRHART                            $3,233.95    $3,233.95         $0.00
        231 MICHAEL NGUYEN                            $6,063.69    $6,063.69         $0.00
        232 MICHELLE FOGLE                           $15,572.65   $15,572.65         $0.00
        233 PATEL, TINA                               $7,982.15    $8,634.78         $0.00
        234 DAVID HUELSMAN                             $299.95       $299.95         $0.00
        235 LARRY GOLUB                              $14,715.73   $14,715.73         $0.00
        236 JOHN & KARA GOLIAN                        $6,431.30    $6,431.30         $0.00
        237 JOHN WATTS                               $12,156.00   $12,155.77         $0.23
        238 PATRICIA DUDLEY                          $11,203.00   $11,203.00         $0.00
        239 GARNIE C DRINNON II                        $184.74       $184.74         $0.00
        240 DONALD WOOD                               $1,751.55    $1,751.55         $0.00
        241 ALEXANDER SEARS                           $3,946.05    $3,946.05         $0.00
        242 ERIKA REED                                $3,033.58    $3,033.58         $0.00
        243 RYAN REED                                 $3,033.58    $3,033.58         $0.00
        244 THOMAS KUCHARIK                           $4,773.02    $4,773.02         $0.00
        245 JAMES LACOCK III                          $4,506.71    $4,506.71         $0.00
        246 STUART IMRIE                             $19,847.15   $19,847.15         $0.00
        247 NEIL WILLIAMS                            $14,748.00   $14,748.00         $0.00
        248 KENNETH REMMERT                           $5,418.96    $5,418.96         $0.00
        249 GREGORY NESS                             $12,808.55   $12,808.55         $0.00
        250 JULIA WHITE                              $14,704.73   $14,704.73         $0.00
        251 DONALD O WARREN                          $12,565.29   $12,565.29         $0.00
        252 ALTA KREINDLER                           $13,260.82   $13,260.82         $0.00
        253 OLEXIY BUYANSKYY                          $2,664.00    $2,664.00         $0.00
        254 JOHN MITCHA                               $7,763.50    $7,763.50         $0.00
        255 MARGARET NAKAKOJI                         $1,201.66    $1,201.66         $0.00
        256 EDWARD ALKIRE                             $3,253.26    $3,253.26         $0.00
        257 SABINE TUCKER                             $4,197.60    $4,197.60         $0.00
        258 WESTON HIPPLER                            $5,029.13    $5,029.13         $0.00
        259 TIMOTHY HARDER                            $7,136.86    $7,136.86         $0.00
        260 BRAD DENNIS                               $3,894.55    $3,894.55         $0.00
        261 YOLANDA MILLER                            $1,193.48    $1,193.48         $0.00
        262 BARRETT & SARAMMA                         $2,670.90    $2,670.90         $0.00
            KNUDSEN
        263 KYMBERLEY DEELY                           $1,568.43    $1,568.43         $0.00
        264 BARBARA KEIM                              $2,474.21    $2,474.20         $0.01
        265 JANET PEELE                              $17,176.78   $17,176.78         $0.00

UST Form 101-7-NFR (10/1/2010)
Case 09-44943            Doc 1259   Filed 10/05/18 Entered 10/05/18 13:13:29   Desc Main
                                    Document     Page 15 of 45

        266 VLADIMIR MAKAROV                          $4,539.12    $4,539.12         $0.00
        267 JULIAN HUTCHINS, SR.                      $4,457.31    $4,457.31         $0.00
        268 MECHTHILD PHILLIPS                         $164.65       $164.65         $0.00
        269 MARTIN SANDERS                           $23,523.56   $23,523.56         $0.00
        270 JOHN JEFFREY ANZEVINO                     $2,348.80    $2,348.80         $0.00
        272 JAMES SIMMONS                             $2,345.22    $2,345.22         $0.00
        273 ANDREA HOLMAN                              $506.86       $506.86         $0.00
        274 DIXIE SIMMONS                             $2,906.09    $2,906.09         $0.00
        276 STEVEN LANSINGH                            $521.68       $521.68         $0.00
        277 ERNEST RIEFENHAUSER                       $2,333.46    $2,333.46         $0.00
        278 DENNIS SCHAEFER                           $8,646.91    $8,646.91         $0.00
        279 MARK ORTTUNG                              $2,183.18    $2,183.18         $0.00
        280 LANNY L CUMMINGS                           $732.46       $732.46         $0.00
        281 RB DOVER                                  $1,316.69    $1,316.69         $0.00
        282 ANNA MAE GRACE                           $10,687.18   $10,687.18         $0.00
        283 PHILIP GADDY                             $18,584.82   $18,584.82         $0.00
        284 KAREN BLOOD                               $5,970.65    $5,970.61         $0.04
        285 ALANA HUTCHINS                            $3,800.00    $3,800.00         $0.00
        286 ARTHUR MELVILLE                          $12,121.20   $12,121.20         $0.00
        287 ADAM WILLIAM ANGIONE                      $8,207.05    $8,207.05         $0.00
        288 ERIKA WITLER                               $314.26       $314.26         $0.00
        289 IDA ZIEWACZ                               $1,684.43    $1,684.43         $0.00
        290 MARIA TOUCHET                             $2,077.22    $2,077.22         $0.00
        291 SANDRA BONAR                              $2,264.84    $2,264.84         $0.00
        292 SHANNON FERGUSON                         $10,471.95   $10,471.95         $0.00
        293 THOMAS ZIMMERMAN                          $8,964.88    $8,964.88         $0.00
        294 SHANE E VELTRI                           $10,754.27   $10,754.27         $0.00
        295 HELEN WALKER                              $8,126.64    $8,126.64         $0.00
        296 THOMAS WALKER                             $7,559.14    $7,559.14         $0.00
        297 RAYMOND SKARUPA                          $21,064.20   $21,064.20         $0.00
        298 NIKI CONARD                               $1,275.03    $1,275.03         $0.00
        299 GARRY DUNCAN                              $6,025.72    $6,025.72         $0.00
        300 JACQUELIN HENDREX                         $7,664.24    $7,664.24         $0.00
        301 PAULINE & SCOTT EIDSVOOG                  $7,283.13    $7,283.13         $0.00
        302 BRIAN WARNER                             $18,893.24   $18,893.24         $0.00
        303 CAROLYN ZARESKI                          $16,625.87   $16,625.87         $0.00
        304 JAYNE REITER                              $5,999.44    $5,999.44         $0.00
UST Form 101-7-NFR (10/1/2010)
Case 09-44943            Doc 1259   Filed 10/05/18 Entered 10/05/18 13:13:29   Desc Main
                                    Document     Page 16 of 45

        305 JON ENTINE                               $17,042.50   $17,042.50         $0.00
        306 DANIEL BRAWLEY                           $16,108.35   $16,108.35         $0.00
        307 HUONG LE                                 $11,216.65   $11,216.65         $0.00
        308 MICHAEL D MILROY                         $14,466.51   $14,466.38         $0.13
        309 HARVEY PILLERSDORF                        $7,001.92    $7,001.92         $0.00
        310 KATHLEEN RILEY                           $14,652.33   $14,652.33         $0.00
        311 PAUL VITALI                               $7,316.92    $7,316.92         $0.00
        312 ERIC SALTZMAN                             $3,022.31    $3,022.31         $0.00
        313 STEVEN FABER                             $12,164.14   $12,164.14         $0.00
        314 STEPHEN OLSON                            $16,320.04   $16,320.04         $0.00
        315 VIRGILIO O JIMENEZ-DEL                    $1,559.62    $1,688.29         $0.00
            ORBE
        316 LARCHIN MILLER                           $17,219.62   $17,219.62         $0.00
        317 RODNEY OSBORNE                            $1,547.30    $1,547.30         $0.00
        318 EDWARD POPOVICH                           $9,607.75    $9,607.75         $0.00
      319B DUDLEY KENWORTHY                          $18,275.09   $18,275.09         $0.00
        320 CRISTINE FERGUSON                         $2,798.91    $2,798.91         $0.00
        322 MICHAEL RUDDY                             $8,185.70    $8,185.70         $0.00
        325 ANDREW STROH                              $3,526.71    $3,526.71         $0.00
        326 CONNIE TREBING                            $1,841.27    $1,841.27         $0.00
        327 MARGARET GARNIER                          $4,762.80    $4,762.76         $0.04
        328 RUTH PURDY                                $1,017.66    $1,017.66         $0.00
        329 KIMBERLY PRESCOTT                           $68.51        $68.51         $0.00
        330 DOREEN SOLOMON                             $323.14       $323.14         $0.00
        331 CHRISTINE HARBIN                           $500.00       $500.00         $0.00
        332 NINA SAYLES                               $1,081.59    $1,081.59         $0.00
        333 STEVEN BALT                                $606.00       $606.00         $0.00
        334 CLARK GROVE                              $14,293.96   $14,293.96         $0.00
        335 BRIAN NORDSCHOW                           $9,157.91    $9,157.91         $0.00
        336 REBECCA JANNEY                            $1,850.30    $1,850.30         $0.00
        337 BERNARD HUSSMAN                           $1,383.63    $1,383.63         $0.00
        338 ANA GOMES                                 $2,464.94    $2,464.94         $0.00
        339 DIMOSTHENIS KATSIS                        $3,504.29    $3,504.26         $0.03
        340 CHARLES WRIGHT                            $5,665.07    $5,665.07         $0.00
        341 ALEXANDER WAN                             $2,836.66    $2,836.66         $0.00
        342 JAMES MALLINSON                           $1,513.39    $1,513.39         $0.00
        343 KENNETH MACKEY                            $2,604.13    $2,604.13         $0.00

UST Form 101-7-NFR (10/1/2010)
Case 09-44943            Doc 1259   Filed 10/05/18 Entered 10/05/18 13:13:29   Desc Main
                                    Document     Page 17 of 45

        344 ARNOLD GAMBILL                             $761.73       $761.73         $0.00
        345 KRISTI COOPER                             $1,824.57    $1,824.55         $0.02
        346 KENNETH SWINFORD                          $2,070.17    $2,070.17         $0.00
        347 JAMES MOODY                               $5,077.58    $5,077.58         $0.00
        348 ADAM BLUMENSTEIN                          $3,217.65    $3,217.65         $0.00
        349 JASON REGIER                             $10,668.73   $10,668.73         $0.00
        350 JARIS REGIER                              $7,614.04    $7,614.04         $0.00
        351 GARY/KATHY MCDONALD                       $8,869.13    $8,869.13         $0.00
        352 ALAN MIKESELL                             $4,340.75    $4,340.75         $0.00
        353 BEN DOTSON                                $6,722.05    $6,722.05         $0.00
        354 LEAH SIMS                                  $975.33       $975.33         $0.00
        355 ELIZABETH WILLIAMS                        $1,200.00    $1,200.00         $0.00
        356 ALICIA WEBB                                $450.00       $450.00         $0.00
        357 CHARLOTTE NOWAK                            $295.89       $295.89         $0.00
        358 MIKE ROWE                                 $5,530.43    $5,530.39         $0.04
        359 KEVIN NOWAK                                $893.22       $893.22         $0.00
        361 LOURDES DIEGUEZ                           $8,999.77    $8,999.77         $0.00
        362 KATHERINE BENSON                           $872.82       $872.82         $0.00
        363 LEWIS STERNBERG                           $6,811.25    $6,811.25         $0.00
        364 ELIZABETH STERNBERG                      $10,117.19   $10,117.19         $0.00
        365 GEORGE SCOTT                              $4,149.65    $4,149.65         $0.00
        366 DAVID BOGSTAD                              $763.48       $763.48         $0.00
        368 TAI THACH                                 $3,656.84    $3,656.84         $0.00
        369 JEFFREY SCHULTZ                            $797.65       $797.65         $0.00
        370 VIJAY RAGHURAMAN                          $4,754.24    $4,754.24         $0.00
        371 ASHOK THOTA                               $2,483.53    $2,483.53         $0.00
        372 GALINA KRAMER                                 $2.52        $2.52         $0.00
        373 DANIEL LIND                               $1,416.49    $1,416.49         $0.00
        374 ROBERT LAM                                $6,658.06    $6,658.06         $0.00
        375 RENE LACERTE                              $8,810.15    $8,810.15         $0.00
        376 ROGER HORWITZ                              $251.69       $251.69         $0.00
        377 OLEG GORODETSKY                           $1,833.55    $1,833.55         $0.00
        379 ERIC CHAN                                 $5,512.76    $5,512.76         $0.00
        380 LI-QING SHI                               $6,861.99    $6,861.99         $0.00
        381 JESSE LOFTIN                              $4,322.64    $4,322.64         $0.00
        382 AARON DEBORD                              $6,427.85    $6,427.85         $0.00
        383 JOHN WESTERMAN                             $640.63       $640.63         $0.00
UST Form 101-7-NFR (10/1/2010)
Case 09-44943            Doc 1259   Filed 10/05/18 Entered 10/05/18 13:13:29   Desc Main
                                    Document     Page 18 of 45

        384 JAMES FIELDS                              $6,366.79    $6,366.79         $0.00
        385 BONGSEOK SUH                              $8,445.91    $8,445.91         $0.00
        386 MARK GRIBBLE                              $8,671.30    $8,671.30         $0.00
        387 VINCENT HONG                              $6,874.66    $6,874.66         $0.00
        388 RICHARD FIELDS                           $17,573.26   $17,573.26         $0.00
        389 CHERYL FORD                              $12,796.76   $12,796.76         $0.00
        390 MARTHA ROWLETT                            $1,876.74    $1,876.74         $0.00
        391 BRIAN FORD                               $13,359.19   $13,359.19         $0.00
        392 VICKY WHEELER                             $1,577.89    $1,577.89         $0.00
        393 CLAUDE ROLO                              $19,132.18   $19,132.18         $0.00
        394 CHRISTINA KIM                              $227.60       $227.60         $0.00
        396 STEPHEN DILL                              $7,380.38    $7,380.38         $0.00
        397 KATHLEEN KENNEDY                          $1,860.71    $1,860.71         $0.00
        398 CHARLES ANDERSON                          $1,683.52    $1,683.52         $0.00
        399 JERI E NICKELL                            $2,256.00    $2,256.00         $0.00
        400 CARL E & LISA HITES                      $15,679.03   $15,679.03         $0.00
        402 SUSAN COOK                                 $280.35       $280.35         $0.00
        403 DAVID BRETT AND PHOEBE                    $1,925.80    $1,925.80         $0.00
            BEASLEY
        404 CHAD BRENNAN                              $4,722.29    $4,722.29         $0.00
        405 JASON WALLACE                             $1,658.36    $1,658.36         $0.00
        406 DONNA BROWN                               $3,309.19    $3,309.16         $0.03
        407 DUDNICHENKO, INNA                         $7,822.44    $8,462.86         $0.00
        408 DANIEL EDELSTEIN                          $1,381.55    $1,381.55         $0.00
        409 DALE WEST                                $14,313.21   $14,313.21         $0.00
        410 MICHAEL BURKS                             $8,198.47    $8,198.47         $0.00
        411 SUZANNE TURNER                            $6,629.15    $6,629.15         $0.00
        412 TRACY LUCK                                $2,473.39    $2,473.37         $0.02
        413 CRAIG VERWERS                            $17,365.77   $17,365.77         $0.00
        414 DEBORAH TROUT                             $1,499.51    $1,499.51         $0.00
        415 KELLY E DRAKE                            $12,238.83   $12,238.83         $0.00
        416 JULIA SCHUBERT-COWAN                      $4,681.95    $4,681.95         $0.00
        417 MARK BOSSO                                $8,532.00    $8,532.00         $0.00
     418-1 Michelle Jones                               $52.62        $52.62         $0.00
    418-10 Erlinda Bearman                           $19,708.56   $19,708.56         $0.00
  418-100 Hugh Macpherson                              $174.94       $174.94         $0.00
  418-101 Joseph Maddox                                $182.79       $182.79         $0.00

UST Form 101-7-NFR (10/1/2010)
Case 09-44943            Doc 1259   Filed 10/05/18 Entered 10/05/18 13:13:29   Desc Main
                                    Document     Page 19 of 45

  418-102 Jeffrey Maier                                $160.69       $160.69         $0.00
  418-103 Michael Marrone                              $178.79       $178.79         $0.00
  418-104 George Marrone                               $593.64       $593.64         $0.00
  418-105 Lisa Mathias                                $3,092.97    $3,092.97         $0.00
  418-106 Allison McCarthy                             $844.52       $844.52         $0.00
  418-107 Paul Merchant                               $2,360.29    $2,360.29         $0.00
  418-108 Clare Miller                                 $441.04       $441.04         $0.00
  418-109 Betty Milroy                               $14,103.11   $14,103.11         $0.00
    418-11 Laura Belmont                                $61.28        $61.28         $0.00
  418-110 Trevor Mink                                   $11.13        $11.13         $0.00
  418-111 Laurie Mitchell                             $3,564.41    $3,564.41         $0.00
  418-112 Derek Morgan                                 $386.71       $386.71         $0.00
  418-113 Sabrina Morgan                              $1,301.59    $1,301.59         $0.00
  418-114 Eric Mueller                                 $175.50       $175.50         $0.00
  418-115 N Midori Nakamura                               $2.39        $2.39         $0.00
  418-117 Maesa Nelson                                 $900.05       $900.05         $0.00
  418-118 Charles Niemeier                                $0.62        $0.62         $0.00
  418-119 Mark Noblin                                  $117.13       $117.13         $0.00
    418-12 Robert Benbenek                             $440.26       $440.26         $0.00
  418-120 Ralph Oliver                                  $50.11        $50.11         $0.00
  418-121 Johnathan Pagan                              $117.53       $117.53         $0.00
  418-122 Jonathan Panza                                  $2.79        $2.79         $0.00
  418-123 David Parker                                  $52.13        $52.13         $0.00
  418-124 Stacy Paul                                   $215.81       $215.81         $0.00
  418-125 Mark Petro                                    $88.36        $88.36         $0.00
  418-126 Steven Pierce                                 $72.64        $72.64         $0.00
  418-127 Gregory Pisarski                            $3,529.26    $3,529.26         $0.00
  418-128 Colin Quinn                                   $44.69        $44.69         $0.00
  418-129 Bhima Rao                                  $12,099.99   $12,099.99         $0.00
    418-13 Jeffrey Bierman                              $38.17        $38.17         $0.00
  418-130 Galina Rabinovish                               $2.52        $2.52         $0.00
  418-131 Mary Resch                                  $2,177.41    $2,177.41         $0.00
  418-132 Sara Reyes                                      $2.02        $2.02         $0.00
  418-133 William Riley                                $463.68       $463.68         $0.00
  418-134 Mark Ristow                                     $1.24        $1.24         $0.00
  418-135 Darell Roberson                              $491.19       $491.19         $0.00
  418-136 Suzanne Roberts                              $102.44       $102.44         $0.00
UST Form 101-7-NFR (10/1/2010)
Case 09-44943            Doc 1259   Filed 10/05/18 Entered 10/05/18 13:13:29   Desc Main
                                    Document     Page 20 of 45

  418-138 Kelly Robinson                               $279.80       $279.80         $0.00
  418-139 Dionisio Roman Jr.                            $51.19        $51.19         $0.00
    418-14 Linda Bingman                                  $2.61        $2.61         $0.00
  418-140 Brian Ross                                      $0.25        $0.25         $0.00
  418-141 Timothy Ryan                                  $68.35        $68.35         $0.00
  418-142 Judith Sabin                                    $2.48        $2.48         $0.00
  418-143 Emily Saylor                                  $49.91        $49.91         $0.00
  418-144 Margaret Scannell                           $1,021.84    $1,021.84         $0.00
  418-145 Brian Shannon                                   $1.24        $1.24         $0.00
  418-146 Jeffrey Siegrist                             $325.01       $325.01         $0.00
  418-147 Michael Siemon                             $10,328.47   $10,328.47         $0.00
    418-15 Lee Borth                                  $3,712.05    $3,712.05         $0.00
  418-150 RAJESH SONI                                  $992.45       $992.45         $0.00
  418-151 Rachel Spalding                               $88.51        $88.51         $0.00
  418-152 Adrian St. Pierre                          $11,946.29   $11,946.29         $0.00
  418-154 Timothy Stevens                              $865.86       $865.86         $0.00
  418-156 Miles Stoneman                                  $0.35        $0.35         $0.00
  418-157 Kathrine Strassman                           $552.24       $552.24         $0.00
  418-158 Ludmila Superfin                                $2.84        $2.84         $0.00
  418-159 John Sweeden                                  $27.26        $27.26         $0.00
    418-16 Sharon Bowell                                $38.19        $38.19         $0.00
  418-160 Heather Swindall                                $4.42        $4.42         $0.00
  418-162 Erik Tanouye                                $1,169.67    $1,169.67         $0.00
  418-163 Dale Teribery                                   $2.75        $2.75         $0.00
  418-164 Jay Thomas                                      $1.12        $1.12         $0.00
  418-165 David Thompson                                $19.24        $19.24         $0.00
  418-166 Bradley Tucker                               $680.19       $680.19         $0.00
  418-167 Karen Turnbow                                   $2.34        $2.34         $0.00
  418-168 Jeffrey Vandeventer                             $6.50        $6.50         $0.00
  418-169 K.P. Babu Varada                            $8,121.07    $8,121.07         $0.00
    418-17 Robert Bowell                               $393.16       $393.16         $0.00
  418-170 Christine Varian                             $205.09       $205.09         $0.00
  418-171 Edward Varian jr                             $122.29       $122.29         $0.00
  418-172 Jeffery Vincent                              $237.31       $237.31         $0.00
  418-174 Christopher Waits                             $45.33        $45.33         $0.00
  418-175 Jennifer Walchle                              $41.12        $41.12         $0.00
  418-176 Brian Walsh                                 $1,769.61    $1,769.61         $0.00
UST Form 101-7-NFR (10/1/2010)
Case 09-44943            Doc 1259   Filed 10/05/18 Entered 10/05/18 13:13:29   Desc Main
                                    Document     Page 21 of 45

  418-177 Brian Weger                                  $164.16       $164.16         $0.00
  418-178 Murray Wightman                              $176.17       $176.17         $0.00
  418-179 Patricia Williams                               $1.31        $1.31         $0.00
    418-18 Joshua Bradberry                               $8.28        $8.28         $0.00
  418-180 Paul Yosanovich                             $1,118.74    $1,118.74         $0.00
  418-181 Linda Youmans                                $299.24       $299.24         $0.00
    418-19 Alexandra Bradtke                            $37.10        $37.10         $0.00
     418-2 Ajai Agarwal                              $18,551.63   $18,551.63         $0.00
    418-20 Donald Brewer                              $1,238.40    $1,238.40         $0.00
    418-21 William Buntyn                               $91.28        $91.28         $0.00
    418-22 Gwendolyn Burke                                $0.69        $0.69         $0.00
    418-23 Michael Byrd                                 $32.32        $32.32         $0.00
    418-24 Henrique Ceribelli                          $250.84       $250.84         $0.00
    418-25 Bradley Chadez                              $633.43       $633.43         $0.00
    418-26 Shanti Chaluvadi                            $923.55       $923.55         $0.00
    418-27 James Chicoine                              $257.74       $257.74         $0.00
    418-28 Andrea Christiansen                            $0.62        $0.62         $0.00
    418-29 Matthew Cluxton                            $1,184.41    $1,184.41         $0.00
     418-3 Samir Ahmad                                $1,949.07    $1,949.07         $0.00
    418-30 Bill Cobb                                      $2.14        $2.14         $0.00
    418-32 Victoria Coit                                  $0.01        $0.00         $0.00
    418-34 Willie Cooper                                  $2.36        $2.36         $0.00
    418-35 Mitchell Cooper                             $161.26       $161.26         $0.00
    418-36 Donna Corfe                                  $29.52        $29.52         $0.00
    418-37 Paul Corfe                                  $148.37       $148.37         $0.00
    418-38 Laurence Crisman                            $171.73       $171.73         $0.00
    418-39 Barbara Cross-Madrigal                     $2,539.00    $2,539.00         $0.00
     418-4 Sheralynn Apple                              $70.50        $70.50         $0.00
    418-40 Michael Davis                                  $0.42        $0.42         $0.00
    418-42 Andre Davis                                $3,932.48    $3,932.48         $0.00
    418-43 Lisa Decker                                 $695.97       $695.97         $0.00
    418-44 Doug Dohring                                   $0.66        $0.66         $0.00
    418-45 Kimberly Duffy                              $281.11       $281.11         $0.00
    418-46 Jennifer Duncan                             $100.68       $100.68         $0.00
    418-48 Sheree Earle                               $1,330.68    $1,330.68         $0.00
    418-49 Paul Edwards                                   $0.05        $0.05         $0.00
     418-5 Carrriann Apple                             $879.40       $879.40         $0.00
UST Form 101-7-NFR (10/1/2010)
Case 09-44943            Doc 1259   Filed 10/05/18 Entered 10/05/18 13:13:29   Desc Main
                                    Document     Page 22 of 45

    418-50 Arden Evans                               $11,308.32   $11,308.32         $0.00
    418-51 Joshua Fowler                                $12.31        $12.31         $0.00
    418-53 Sophia Franco                              $1,280.51    $1,280.51         $0.00
    418-54 Rita Friedrich                              $763.52       $763.52         $0.00
    418-55 John Fugate                                  $19.64        $19.64         $0.00
    418-57 Jordan Gandy                                $839.36       $839.36         $0.00
    418-58 Cheryl Gelatt                                $16.87        $16.87         $0.00
    418-59 Bryan Gibson                                $487.35       $487.35         $0.00
     418-6 Annette Arbel                               $673.02       $673.02         $0.00
    418-60 Jeffrey Glazier                             $573.34       $573.34         $0.00
    418-61 Erin Glover                                 $189.03       $189.03         $0.00
    418-62 Arthur Gonzales                             $256.39       $256.39         $0.00
    418-63 Gabriel Gonzalez                            $632.96       $632.96         $0.00
    418-64 Debra Govostes                               $16.95        $16.95         $0.00
    418-65 Kenneth Greene                              $484.19       $484.19         $0.00
    418-66 Michaela Gregory                               $2.55        $2.55         $0.00
    418-67 JoAnn Hall                                   $16.85        $16.85         $0.00
    418-68 Philip Hall                                 $351.87       $351.87         $0.00
    418-69 Page Hamson                                $4,148.15    $4,148.15         $0.00
     418-7 Jill Arnold                                 $100.70       $100.70         $0.00
    418-70 Joseph Hancock                             $1,739.76    $1,739.76         $0.00
    418-71 Daniel Harris                               $477.10       $477.10         $0.00
    418-72 Dana Henry                                     $2.42        $2.42         $0.00
    418-73 Ken Henry                                   $253.86       $253.86         $0.00
    418-74 Nancy Hillis                                 $54.61        $54.61         $0.00
    418-76 Bill Hockridge                              $152.71       $152.71         $0.00
    418-77 Paul Howard                                 $101.17       $101.17         $0.00
    418-78 Dennis Howard                              $1,523.60    $1,523.60         $0.00
    418-79 William Huff                               $5,466.54    $5,466.54         $0.00
    418-80 Tommy Hui                                   $244.34       $244.34         $0.00
    418-81 Debra Hurst                                  $94.85        $94.85         $0.00
    418-82 Cheryl Idle                                  $22.62        $22.62         $0.00
    418-83 Alan Jackson                                 $70.90        $70.90         $0.00
    418-84 Samuel Jacobs                                  $4.86        $4.86         $0.00
    418-85 Joshua Jefferys                                $2.62        $2.62         $0.00
    418-86 RANDALL JOHNSON                              $23.67        $23.67         $0.00
    418-87 Lillian Johnston                            $136.79       $136.79         $0.00
UST Form 101-7-NFR (10/1/2010)
Case 09-44943            Doc 1259   Filed 10/05/18 Entered 10/05/18 13:13:29   Desc Main
                                    Document     Page 23 of 45

    418-88 Ronald Kelleher                              $67.06        $67.06         $0.00
    418-89 Gary Kerr                                    $29.06        $29.06         $0.00
    418-90 Thomas Kilpatrick                              $0.80        $0.80         $0.00
    418-91 Sei Hee Kim                                 $227.60       $227.60         $0.00
    418-92 Matthew Knight                              $202.28       $202.28         $0.00
    418-93 Timothy Krantz                             $1,125.12    $1,125.12         $0.00
    418-94 Mary Kubasky                                $131.73       $131.73         $0.00
    418-96 Miriam Lewis                                 $32.90        $32.90         $0.00
    418-97 Colleen Lindow                              $209.98       $209.98         $0.00
    418-98 George Long                                 $376.09       $376.09         $0.00
    418-99 Neelam Lovte                               $7,850.66    $7,850.66         $0.00
        419 PETER TARBOX                              $8,770.65    $8,770.65         $0.00
        420 STUART M COHEN                           $21,202.94   $21,202.75         $0.19
        421 JANIS HILL                                $1,782.20    $1,782.20         $0.00
        422 SHERYL BOWMAN                             $1,449.59    $1,449.59         $0.00
        424 JUTTA CARTER                              $2,962.12    $2,962.12         $0.00
        425 RICHARD MILLER                            $2,539.94    $2,539.94         $0.00
        426 MELISSA M WRIGHT                          $1,757.10    $1,757.10         $0.00
        427 AYANA AZIM                                 $460.40       $460.40         $0.00
        428 BETH MCGUIRE                              $1,914.20    $1,914.20         $0.00
        429 STEPHEN WOOD                               $800.45       $800.45         $0.00
        430 PATRICK F MALLEOLO                       $12,064.97   $12,064.97         $0.00
        431 ERIN BAST                                  $727.22       $727.22         $0.00
        432 OWEN JAY FOLLETTE                         $7,894.07    $7,894.07         $0.00
        433 CRAIG HANWAY                              $9,368.63    $9,368.63         $0.00
        434 BRUCE GIBBONS                              $954.04       $954.04         $0.00
        436 DOUGLAS WEAVER                            $9,979.95    $9,979.95         $0.00
        437 ANDREW NORDQUIST                          $6,201.59    $6,201.59         $0.00
        438 KATHRYN SMITH                             $1,680.03    $1,680.03         $0.00
        439 PETER STACKPOLE                            $741.94       $741.94         $0.00
        440 LIN WANG                                  $9,115.13    $9,115.13         $0.00
        441 BURT WEISS                               $13,637.00   $13,637.00         $0.00
        442 LIESELOTTE HEIL                           $9,227.65    $9,227.65         $0.00
        443 DESIREE FARMER                             $881.33       $881.33         $0.00
        444 LAWRENCE LARRY                            $6,629.58    $6,629.58         $0.00
            MUSSELMAN
        445 PHILLIP STEGNER                           $6,036.00    $6,036.00         $0.00

UST Form 101-7-NFR (10/1/2010)
Case 09-44943            Doc 1259   Filed 10/05/18 Entered 10/05/18 13:13:29   Desc Main
                                    Document     Page 24 of 45

        446 MICHAEL GREEN                             $7,248.84    $7,248.84         $0.00
        448 KIM SALONY                                $1,503.07    $1,503.07         $0.00
        449 PATRICK SMYTHE                            $1,583.40    $1,583.40         $0.00
        450 STEPHANIE BISHOP                          $1,445.50    $1,445.50         $0.00
        451 MICHAEL PETRIE                            $1,593.92    $1,593.92         $0.00
        452 JAMES WEBER                               $6,251.35    $6,251.35         $0.00
        453 KENNETH W PETRIE                         $11,103.60   $11,103.60         $0.00
        454 JON KITAJI                               $20,886.57   $20,886.57         $0.00
        455 JEREMY CASNER                              $495.25       $495.25         $0.00
        456 ROBERT RADER                              $8,697.95    $8,697.95         $0.00
        457 CHRIS BASSETT                              $337.09       $337.09         $0.00
        458 PUI LING TAM                               $570.83       $570.83         $0.00
        460 SUSAN ADAMS                               $3,873.92    $3,873.92         $0.00
        461 JAMES HERRING                             $3,013.70    $3,013.70         $0.00
        462 AMELIA HERRING                            $4,009.58    $4,009.58         $0.00
        463 DEBRA CARP                                $7,016.51    $7,016.51         $0.00
        465 ROZELLE, BRANDON                          $3,769.23    $4,080.19         $0.00
        465 SHIRLEY KUCIREK                           $7,210.88    $7,210.82         $0.06
        468 GARY CORDER                                $623.49       $623.49         $0.00
        470 SHIRLEY A. WISE                           $6,078.05    $6,078.05         $0.00
        471 MICHAEL BROWN                              $357.44       $357.44         $0.00
        472 JERRY RAYNOR                              $5,868.71    $5,868.66         $0.05
        473 BRENDA STEWART                            $2,774.95    $2,774.95         $0.00
        474 ERIKA LLOYD                               $6,109.43    $6,109.43         $0.00
      475B DAVID A GADDIS                             $8,937.96    $8,937.91         $0.05
      476B SHARLA W GADDIS                            $6,612.29    $6,612.26         $0.03
        477 THOMAS M REYNOLDS                        $20,545.04   $20,545.04         $0.00
        478 JAMES J. RICE                             $8,376.75    $8,376.75         $0.00
        479 RONALD HAMSON                              $134.50       $134.50         $0.00
        480 EDWIN TIU                                 $3,101.17    $3,101.17         $0.00
        481 SCOT WEAVER                                $108.60       $108.60         $0.00
        485 BRET HRBEK                                 $100.00       $100.00         $0.00
        486 CARL JOHNSON                              $1,926.40    $1,926.38         $0.02
        488 DINESHCHANDRA SHAH                        $3,749.34    $3,749.34         $0.00
        489 JODY ANDERSON                             $1,948.80    $1,948.80         $0.00
        491 PRESTON STURKIE                           $4,928.81    $4,928.81         $0.00
        492 RICHARD N. CLEVENGER                     $18,259.42   $18,259.42         $0.00
UST Form 101-7-NFR (10/1/2010)
Case 09-44943            Doc 1259   Filed 10/05/18 Entered 10/05/18 13:13:29   Desc Main
                                    Document     Page 25 of 45

        495 WANDA SHOMAKER                             $746.57       $746.57         $0.00
      497B GERI LUPARIELLO                           $16,467.22   $16,467.10         $0.12
        499 DEVON REDDINGIUS                           $511.83       $511.83         $0.00
        500 JEANNE MELVIN                             $2,912.56    $2,912.56         $0.00
        502 CHRISTINE FREEMAN                         $4,017.65    $4,017.65         $0.00
        503 JOHN LANE                                 $5,358.09    $5,358.09         $0.00
        505 VAN, LINDA                                $2,384.62    $2,581.36         $0.00
        506 KOSSMAN, RAY                              $5,806.77    $6,285.83         $0.00
        509 KIMBERLY BAER                              $998.00       $998.00         $0.00
        510 VICTOR PETERSEN                           $1,925.56    $1,925.56         $0.00
        511 TERRY WICKSTROM                             $84.36        $84.36         $0.00
        512 MOIRA WILSON                                $28.00        $28.00         $0.00
        513 MARTIN ZWISLER                            $9,699.05    $9,699.05         $0.00
        514 DALE LONSFORD                            $13,201.56   $13,201.56         $0.00
        516 MICHAEL SISKIN                            $1,183.94    $1,183.94         $0.00
        519 MORGAN HENRIE                            $28,410.10   $28,410.10         $0.00
        520 JANE ZWISLER                             $12,001.72   $12,001.72         $0.00
        521 RAISSA D'ANTONIO                          $9,581.71    $9,581.71         $0.00
        522 AMANDA ROWLEY                              $200.83       $200.83         $0.00
        523 JOANNE SERINA                               $37.47        $37.47         $0.00
        525 ELIZABETH ELWELL                          $1,550.00    $1,550.00         $0.00
        526 RODRIGUEZ, SHANNA                         $2,516.25    $2,723.85         $0.00
        527 LYNN MCCRARY                             $10,890.78   $10,890.78         $0.00
        529 GARY JACKSON                                  $8.00        $8.00         $0.00
        532 DALE LINDSAY                             $19,516.30   $19,516.30         $0.00
        536 KATHRYN WATSON                            $3,912.57    $3,912.57         $0.00
        538 DAVID CLARKE                               $149.71       $149.71         $0.00
        539 RICHARD AIRD                               $846.56       $846.56         $0.00
        540 LAURA KLIEVES                             $5,800.00    $5,800.00         $0.00
        541 MELANIE STALLINGS                          $242.40       $242.40         $0.00
        542 MARK CARTIER                             $23,182.59   $23,182.39         $0.20
        543 SHARON BURCHAM                            $1,558.60    $1,558.60         $0.00
        544 KEVIN CHAPIN                             $13,616.84   $13,616.84         $0.00
        545 IAN HOWELL                                 $516.49       $516.49         $0.00
        547 EILEEN SHEETS                              $551.19       $551.19         $0.00
        548 CURTIS HALEY                              $5,416.69    $5,416.69         $0.00
        549 ROBERT SHEETS                             $1,139.20    $1,139.20         $0.00
UST Form 101-7-NFR (10/1/2010)
Case 09-44943            Doc 1259   Filed 10/05/18 Entered 10/05/18 13:13:29   Desc Main
                                    Document     Page 26 of 45

        551 BONNIE PRUSAK                              $486.95       $486.95         $0.00
        552 OLIVIA SANCHEZ                             $450.00       $450.00         $0.00
        553 MICHAEL WEISS                             $1,000.00    $1,000.00         $0.00
        555 DIANNE HEYN                              $11,083.36   $11,083.36         $0.00
        559 LEIGHTON LEE                              $1,505.49    $1,505.49         $0.00
        561 BRANDON NEWMAN                            $1,102.58    $1,102.58         $0.00
        563 PFISTER, RYAN                             $4,283.75    $4,637.15         $0.00
        564 THERESA WOODEN                             $394.20       $394.20         $0.00
        567 NICOLE BOURNAS-NEY                        $1,150.00    $1,150.00         $0.00
        568 TIMOTHY NIXON                              $500.00       $500.00         $0.00
        570 LAI YU LILY WONG                           $987.22       $987.22         $0.00
        573 BARBARA LEONE                              $207.13       $207.13         $0.00
        574 ROBIN MORO                                $4,521.22    $4,521.22         $0.00
        575 KRIS & LAURA STAVROU                        $10.00        $10.00         $0.00
        576 COOK, JASON L                             $3,230.77    $3,497.31         $0.00
        577 CAMPBELL, MEGHAN                          $3,193.81    $3,457.30         $0.00
        579 FAVEL, ERIC                               $3,871.37    $4,190.75         $0.00
        582 DR JANET WEATHERS                        $14,060.84   $14,060.84         $0.00
      583B FRANCHISE TAX BOARD                        $2,659.39    $2,659.39         $0.00
        584 SANDRA WING                              $13,223.74   $13,223.67         $0.07
        586 MARTHA ARNDT                              $5,735.82    $5,735.82         $0.00
        587 LARRY WILSON                             $12,389.82   $12,389.82         $0.00
        588 DING, HONGLIANG                           $7,021.74    $7,600.91         $0.00
        589 JASON RAYBURN                             $9,001.43    $9,001.43         $0.00
        590 HAWKINS, TIFFANY                          $2,193.82    $2,374.81         $0.00
        591 GARY BRUMBY                              $17,338.46   $17,338.46         $0.00
        595 HOLROYD, ALANA                            $4,996.27    $5,408.46         $0.00
        596 DOUGLAS CHARLES TANNER                    $4,121.55    $4,121.55         $0.00
        597 EMILY MEYERS                              $2,193.86    $2,374.85         $0.00
        598 SEAMUS O'NEILL                            $5,500.00    $5,500.00         $0.00
        599 ANDREW SLEEZER                            $2,002.91    $2,002.91         $0.00
        601 SUSAN CLINTON                             $5,768.76    $5,768.76         $0.00
        602 LOCKE, PATRICK                            $4,258.23    $4,609.52         $0.00
        603 MARGARET LAMBARD                         $13,354.30   $13,354.30         $0.00
        604 MERRILL, GEFF                             $5,140.42    $5,564.51         $0.00
        605 OLOWOKANDE, ADEDAYO                       $4,193.75    $4,539.73         $0.00
        606 ILJA KRASKE                              $18,371.43   $18,371.43         $0.00
UST Form 101-7-NFR (10/1/2010)
Case 09-44943            Doc 1259   Filed 10/05/18 Entered 10/05/18 13:13:29    Desc Main
                                    Document     Page 27 of 45

        608 JOEL LEVY                                  $216.82       $216.82          $0.00
        609 DENNIS MCCARTHY                             $36.84        $36.84          $0.00
        610 BROOK LEONARD                              $351.15       $351.15          $0.00
        611 RUSSELL PRINCE                            $2,400.00     $2,400.00         $0.00
        612 MIKE BURKE                                 $427.96       $427.96          $0.00
        613 CHRISTIANE FISCHER                        $5,614.40     $5,614.40         $0.00
        614 MICHAEL GOODE                             $8,669.49     $8,669.49         $0.00
        615 SUSAN CLARK                               $2,400.00     $2,400.00         $0.00
        618 GEIGER, JAY                               $8,905.13     $9,628.37         $0.00
        619 KEVIN COLEMAN                            $18,252.85    $18,252.85         $0.00
        620 VIKI TINDLE                               $1,049.88     $1,049.88         $0.00
      621B ILLINOIS DEPARTMENT OF                   $126,265.27   $126,256.27         $9.00
           REVENUE
        622 WILLIAM LONG                             $14,825.00    $14,824.87         $0.13
        623 GLENN FIELITZ                             $1,283.37     $1,283.37         $0.00
        626 JOHN LEMAR                                $1,214.93     $1,214.93         $0.00
      627A ROWND, JOHN W                             $10,950.00    $11,829.68         $0.00
        628 NATHAN MILLER                             $2,483.28     $2,483.28         $0.00
        629 MEGAN MALLOY                               $959.44       $959.44          $0.00
        630 LEWIS, BROOK L                            $2,703.40     $2,926.43         $0.00
        633 SUSHIL CHAWLA                             $2,059.55     $2,059.55         $0.00
        634 ALAN MALCHUK                              $6,864.31     $6,864.31         $0.00
        635 ROBER & JOAN KONSDORF                    $17,395.79    $17,395.79         $0.00
        636 ELIZABETH PORTER                          $9,341.79     $9,341.79         $0.00
        637 CURT WILSON                                $130.00       $130.00          $0.00
      638H DEPARTMENT OF THE                        $873,581.33   $873,581.33         $0.00
           TREASURY-INTERNAL
           REVENUE SERVICE
        639 SARAH FRIERY MILLER                       $3,539.75     $3,539.75         $0.00
        640 DAVID SPENCER                            $18,181.09    $18,180.93         $0.16
        641 BUDIDHA, GAUTAM                           $3,226.05     $3,492.21         $0.00
        642 CHRIS RZEPKA                              $2,129.38     $2,305.06         $0.00
        645 DA YANG YU                                $9,274.36     $9,274.36         $0.00
        646 ELLEN SANDLES                             $1,212.66     $1,212.66         $0.00
        647 DARRYL EHLERT                             $2,156.56     $2,156.56         $0.00
        648 JOANNE BORMAN                              $629.99       $629.99          $0.00
        649 ROBERT BEYATTE                            $1,441.80     $1,441.80         $0.00

UST Form 101-7-NFR (10/1/2010)
Case 09-44943            Doc 1259   Filed 10/05/18 Entered 10/05/18 13:13:29   Desc Main
                                    Document     Page 28 of 45

        650 XAVIER FAN                                $4,722.87    $4,722.87         $0.00
        651 ROBERT MORRISSEY                          $4,028.97    $4,028.97         $0.00
        652 PAUL WHITE                                 $102.31       $102.31         $0.00
        653 DANIEL YOUNG                             $21,692.18   $21,692.18         $0.00
        654 BEN HOFFMAN,                              $4,839.07    $5,238.29         $0.00
        655 STEVE KLEIN                               $3,095.78    $3,095.78         $0.00
        656 MICHAEL TURNER                            $1,684.76    $1,684.76         $0.00
        657 AVERBUCH, YEVGENIY                        $5,354.89    $5,796.66         $0.00
        658 KEVIN WONG                               $12,310.25   $12,310.25         $0.00
        659 STEVEN BENSON                             $1,394.23    $1,394.23         $0.00
        660 WHITNEY BENSON                             $180.54       $180.54         $0.00
        661 BLAKE PITCHFORD                             $93.40        $93.40         $0.00
        662 ALEXIS FRASZ                              $2,992.53    $2,992.53         $0.00
        663 KELVIN CHIN                                $415.27       $415.27         $0.00
        664 GREGGORY MCFARLYN                         $2,050.15    $2,050.15         $0.00
        665 JAMES SMITH                                 $96.12        $96.12         $0.00
        666 BRYAN MCFARLAND                           $4,365.99    $4,365.99         $0.00
        667 RIK KINNEY                                $5,416.97    $5,416.92         $0.05
        668 SARA MCCOY                                $3,020.22    $3,020.20         $0.02
        669 KUPERMAN, VLAD                            $6,452.01    $6,984.29         $0.00
        670 CHRISTOPHER PALMER                        $8,421.28    $8,421.24         $0.04
        671 TUAN-DUNG VU                              $2,489.65    $2,489.65         $0.00
        673 SRINIVASA KOLLI                           $1,566.38    $1,566.38         $0.00
        674 SUKHNANDAN GAMBHIR                       $10,259.98   $10,259.98         $0.00
        676 LAURA ALLENFORT                           $1,548.94    $1,548.94         $0.00
        677 FRANK ROGERS                              $5,841.43    $5,841.43         $0.00
        679 RUSSELL RYBA                             $12,027.87   $12,027.87         $0.00
        680 TRACY RYBA                                 $465.02       $465.02         $0.00
        681 PARIKH, BHAVESH                           $5,839.78    $6,321.57         $0.00
        682 DAVID NELSON                             $16,907.96   $16,907.96         $0.00
        683 Howard Jiang                               $538.28       $538.28         $0.00
        684 MURLYN ZESKE                              $3,428.29    $3,428.29         $0.00
        685 RICHARD HOULE                             $1,577.25    $1,577.25         $0.00
        686 JANE CHEN                                 $4,165.08    $4,165.08         $0.00
        687 ANTHONY FERRIS                            $1,553.64    $1,553.64         $0.00
        688 DAVID LANDIS                                $78.58        $78.58         $0.00
        690 DANIEL MEAUX                              $5,961.76    $5,961.76         $0.00
UST Form 101-7-NFR (10/1/2010)
Case 09-44943            Doc 1259   Filed 10/05/18 Entered 10/05/18 13:13:29   Desc Main
                                    Document     Page 29 of 45

        691 GARY BOYER                               $13,673.44   $13,673.44         $0.00
        692 PAUL, BIJOY                               $4,839.07    $5,238.29         $0.00
        693 ALEXANDRA HOROWITZ                        $1,496.16    $1,496.16         $0.00
        694 JONATHAN SPENCER                          $5,152.97    $5,152.97         $0.00
        695 NITIN MITTAL                              $2,434.44    $2,434.44         $0.00
      696A MUCHER, THOMAS                            $10,950.00   $11,829.68         $0.00
        700 VIRGINIA ROTHWEILER                      $12,224.78   $12,224.72         $0.06
        701 MARK NATANAEL                             $2,564.53    $2,564.53         $0.00
        702 VIVIAN EBERSMAN                            $400.79       $400.79         $0.00
        703 WARREN BUCK                               $1,350.79    $1,350.79         $0.00
        704 KELLY PITTS                                $949.65       $949.65         $0.00
        705 DE ANNA MIRZADEGAN                        $2,264.18    $2,264.18         $0.00
        706 BOB MCNEAL                                $2,000.00    $2,000.00         $0.00
        707 OSHEA, MEGHAN                             $3,931.02    $4,255.33         $0.00
        708 JASON MICHAEL PIESZALA                    $2,143.21    $2,143.21         $0.00
        709 DROSCHAK, BRITTANY                        $3,871.33    $4,190.71         $0.00
        710 VIKKI SCHANZ                               $318.41       $318.41         $0.00
        711 LAUREN E BURK                             $1,302.62    $1,302.62         $0.00
        712 ALFRED DUCHARME JR.                       $6,688.59    $6,688.59         $0.00
        713 SIMON A KONO                              $6,055.08    $6,055.08         $0.00
        715 BEN ENGEBRETH                             $1,650.00    $1,650.00         $0.00
        716 IRENE MEES                                $3,112.02    $3,112.02         $0.00
        717 JOLIE RUELLE                               $205.28       $205.28         $0.00
        718 LINDA DOHERTY                              $586.11       $586.11         $0.00
        720 NICHOLAS CREFASI                         $11,700.00   $11,700.00         $0.00
        721 JAMES BAKER                              $13,327.00   $13,327.00         $0.00
        724 LAURA C DRUMM                             $3,582.30    $3,582.30         $0.00
        725 CHERYL GRAHAM                             $2,490.67    $2,490.67         $0.00
        727 BRITTA RILEY                              $2,969.61    $2,969.61         $0.00
        728 PETER KIM                                 $3,000.00    $3,000.00         $0.00
        729 KEVIN GUNTER                              $1,002.86    $1,002.86         $0.00
        730 MATTHEW RYBICKI                             $32.05        $32.05         $0.00
        731 JACKSON LOO                               $1,250.57    $1,250.57         $0.00
        732 ROBERT SCHWARTZ                          $18,874.99   $18,874.82         $0.17
        733 RIGGIO, JAMES                             $2,943.88    $3,186.75         $0.00
        734 MARGARET ELLIS                           $11,469.53   $11,469.53         $0.00
        735 FRANK MATULICH                           $10,710.56   $10,710.56         $0.00
UST Form 101-7-NFR (10/1/2010)
Case 09-44943            Doc 1259   Filed 10/05/18 Entered 10/05/18 13:13:29   Desc Main
                                    Document     Page 30 of 45

        736 WILLIAM VOLLMAR                          $11,548.00   $11,548.00         $0.00
        739 FREDERICK FIX                             $8,736.62    $8,736.62         $0.00
        740 ERIN KANTOLA                              $2,171.75    $2,171.75         $0.00
        741 JOSEPH CALDEIRA                           $3,751.80    $3,751.80         $0.00
        742 DEMETRES VENTOURAS                        $1,440.70    $1,440.70         $0.00
        743 HENRY RENAUD                               $807.16       $807.16         $0.00
        745 DAVID ORTON                               $5,790.47    $5,790.47         $0.00
        747 MICHAEL KLAUSMEIER                         $419.28       $419.28         $0.00
        748 STEPHEN SCHMIDT                           $5,967.64    $5,967.64         $0.00
        749 DAVID WARREN                              $1,775.12    $1,775.12         $0.00
        750 CAROLYN WYSOCKI                           $5,372.60    $5,815.84         $0.00
        751 JOSEPH COOK                               $5,221.27    $5,221.27         $0.00
        752 BETH HAUPTLE                               $309.64       $309.64         $0.00
        754 STEVE VONDER HAAR                         $3,144.52    $3,144.52         $0.00
        755 AARON ALLEN                                $973.81       $973.81         $0.00
        756 MANUEL RODGERS JR.                         $145.30       $145.30         $0.00
        758 JIM PHILLIPS                                $50.67        $50.67         $0.00
        759 LAWRENCE ALLEN                            $1,871.48    $1,871.48         $0.00
        760 WORKABLE SOLUTIONS, INC.                 $10,000.00   $10,000.00         $0.00
        761 WORKABLE SOLUTIONS INC,                    $622.55       $622.55         $0.00
            AS ASSIGNEE OF LYDIA
            AUZOUX
        762 WORKABLE SOLUTIONS, AS                    $5,060.62    $5,060.62         $0.00
            ASSIGNEE OF R.W. BRYAN
        763 WORKABLE SOLUTIONS AS                      $449.70       $449.70         $0.00
            ASSIGNEE OF JAMES C.
            CANNON
        764 WORKABLE SOLUTIONS, AS                     $376.15       $376.15         $0.00
            ASSIGNEE OF ROSE M. CAZEAU
        765 WORKABLE SOLUTIONS, AS                    $1,205.36    $1,205.36         $0.00
            ASSIGNEE OF M. CHENAULT
        766 WORKABLE SOLUTIONS, AS                    $1,005.58    $1,005.58         $0.00
            ASSIGNEE OF DAVID H. COX
        767 WORKABLE SOLUTIONS, AS                     $120.04       $120.04         $0.00
            ASSIGNEE OF MARTIN
            CRABTREE
        768 WORKABLE SOLUTIONS, AS                    $4,921.26    $4,921.26         $0.00
            ASSIGNEE OF ALMA DAVIES
        769 WORKABLE SOLUTIONS, AS                    $1,116.20    $1,116.20         $0.00
            ASSIGNEE OF R.S. DRAZIN
UST Form 101-7-NFR (10/1/2010)
Case 09-44943            Doc 1259   Filed 10/05/18 Entered 10/05/18 13:13:29   Desc Main
                                    Document     Page 31 of 45

        770 WORKABLE SOLUTIONS, AS                     $604.04       $604.04         $0.00
            ASSIGNEE OF SHERIDAN L.
            SANDERS
        771 WORKABLE SOLUTIONS, AS                     $522.25       $522.25         $0.00
            ASSIGNEE OF L. HAINE-
            ROBERT
        772 WORKABLE SOLUTIONS, AS                     $754.57       $754.57         $0.00
            ASSIGNEE OF BRONSON A.
            HALL
        773 WORKABLE SOLUTIONS, AS                    $1,356.63    $1,356.63         $0.00
            ASSIGNEE OF PAULINE
            HAYNES
        774 WORKABLE SOLUTIONS, AS                      $49.13        $49.13         $0.00
            ASSIGNEE OF A.L. HIGGINS
        775 WORKABLE SOLUTIONS, AS                     $655.48       $655.48         $0.00
            ASSIGNEE OF ROBERT N.
            KELLY
        776 WORKABLE SOLUTIONS, AS                     $804.71       $804.71         $0.00
            ASSIGNEE OF A.C. KITCHEL
        777 WORKABLE SOLUTIONS, AS                     $634.14       $634.14         $0.00
            ASSIGNEE OF J.E. KLOMAN
        778 WORKABLE SOLUTIONS, AS                    $1,156.09    $1,156.09         $0.00
            ASSIGNEE OF P. LUMPKINS
        779 WORKABLE SOLUTIONS, AS                     $604.04       $604.04         $0.00
            ASSIGNEE OF P.T. MARASCO
        780 WORKABLE SOLUTIONS, AS                    $2,252.49    $2,252.49         $0.00
            ASSIGNEE OF JOHN J. MATTEO
        781 WORKABLE SOLUTIONS, AS                    $1,774.97    $1,774.97         $0.00
            ASSIGNEE OF N. MCCONNELL
        782 WORKABLE SOLUTIONS, AS                    $1,273.72    $1,273.72         $0.00
            ASSIGNEE OF JAMES R.
            MICHAL
        783 WORKABLE SOLUTIONS, AS                     $905.08       $905.08         $0.00
            ASSIGNEE OF TROY L. MOODY
        784 WORKABLE SOLUTIONS, AS                     $594.74       $594.74         $0.00
            ASSIGNEE OF LISA A. MUCHA
        785 WORKABLE SOLUTIONS, AS                     $754.57       $754.57         $0.00
            ASSIGNEE OF JOHN M.
            MUELLER
        786 WORKABLE SOLUTIONS, AS                     $707.31       $707.31         $0.00
            ASSIGNEE OF MARGARET
            NULL
        787 WORKABLE SOLUTIONS, AS                     $468.59       $468.59         $0.00

UST Form 101-7-NFR (10/1/2010)
Case 09-44943            Doc 1259   Filed 10/05/18 Entered 10/05/18 13:13:29   Desc Main
                                    Document     Page 32 of 45

              ASSIGNEE OF E.M. O'BRIEN
        788 WORKABLE SOLUTIONS, AS                    $2,953.86    $2,953.86         $0.00
            ASSIGNEE OF JASON A. PARDO
        789 WORKABLE SOLUTIONS, AS                     $419.07       $419.07         $0.00
            ASSIGNEE OF D.M. PINCKNEY
        790 WORKABLE SOLUTIONS, AS                     $215.96       $215.96         $0.00
            ASSIGNEE OF K.L. ROWLAND
        791 WORKABLE SOLUTIONS, AS                     $754.57       $754.57         $0.00
            ASSIGNEE OF SANDRA A.
            SAENZ
        792 WORKABLE                                   $789.51       $789.51         $0.00
            SOLUTIONS,ASSIGNEE OF
            SHERIDAN L. SANDERS
        793 WORKABLE SOLUTIONS, AS                    $1,527.18    $1,527.18         $0.00
            ASSIGNEE OF CYNTHIA
            SWANN
        794 MATTHEW HUARD                             $4,975.03    $4,975.03         $0.00
        795 DENNIS MALANGA                             $280.37       $280.37         $0.00
        796 BRIAN GUTKNECHT                          $12,110.98   $12,110.98         $0.00
        797 MICHAEL PRICE                             $1,756.74    $1,756.74         $0.00
        798 ANDREW PICKHOLTZ                          $8,786.69    $8,786.69         $0.00
        799 DIVITO, DAVID                             $7,875.03    $8,519.47         $0.00
        800 MICHAEL SANNER                            $4,828.94    $4,828.94         $0.00
        801 MARY BOYLE                                $7,259.33    $7,259.27         $0.06
        802 CAROL YOST                                 $302.42       $302.42         $0.00
        803 MARGO HYDE                                $5,386.88    $5,386.88         $0.00
        804 AIMEE VICENCIO                            $1,162.27    $1,162.27         $0.00
        805 DAVID LEE                                 $3,687.39    $3,687.39         $0.00
        806 ALEXANDER RISHKES                         $6,734.06    $6,734.06         $0.00
        808 GABRIELLE GAGNON                          $4,932.66    $4,932.66         $0.00
        809 BACH, BRADFORD                            $3,871.37    $4,190.75         $0.00
        810 RONALD CRANE                              $1,378.31    $1,378.31         $0.00
        811 DAVID PHILOFSKY                          $11,579.91   $11,579.91         $0.00
        813 EVELYN PETERSEN                           $2,636.00    $2,636.00         $0.00
        814 SWANSON, ERIC                             $5,161.46    $5,587.28         $0.00
        815 PATRICIA LEWIS                           $19,647.56   $19,647.56         $0.00
        816 HEYMAN, BRUCE                             $4,839.05    $5,238.27         $0.00
        817 DAVID REES                                $1,869.90    $1,869.90         $0.00
        818 KAREN DILL                                $4,737.19    $4,737.19         $0.00

UST Form 101-7-NFR (10/1/2010)
Case 09-44943            Doc 1259   Filed 10/05/18 Entered 10/05/18 13:13:29    Desc Main
                                    Document     Page 33 of 45

        819 SPAGNOLI, TIMOTHY                         $3,225.97     $3,492.12         $0.00
        820 JANA DUBKE                               $14,812.28    $14,812.28         $0.00
        821 BARBARA COLEMAN                           $5,906.52     $5,906.52         $0.00
        823 STEVEN WHITSELL                          $10,653.16    $10,653.16         $0.00
        824 MOORE, WILLIAM                            $4,516.14     $4,888.72         $0.00
        825 MARGARET CHABOWSKI                         $446.53       $446.53          $0.00
        826 SALLY SHAPIRO                             $4,429.92     $4,795.38         $0.00
        827 RUSSELL GUNDLACH                          $6,064.20     $6,064.20         $0.00
        828 AMY NEIMAN                                 $456.83       $456.83          $0.00
        829 ROBERT STATTEL                            $2,926.74     $2,926.74         $0.00
        830 JEFFREY ASCHENBACH                        $7,419.80     $8,029.41         $0.00
        831 JEFFREY WOLSZON                           $6,707.53     $6,707.53         $0.00
        833 RAYMOND HILLARY                             $50.68        $50.68          $0.00
        834 TARA ERICKSON                               $50.51        $50.51          $0.00
        835 JAMES CUMMINGS                            $9,289.29     $9,289.29         $0.00
        836 KAREN GALANTI                              $443.06       $443.06          $0.00
        837 DEBRA J KARASH                             $935.19       $935.19          $0.00
        838 RHONDA BURNHAM                            $1,915.41     $1,915.41         $0.00
        839 MELISSA STEWART                           $1,829.02     $1,829.02         $0.00
        840 GREGORY HOSPELHORN                        $3,807.00     $3,807.00         $0.00
        841 ERIC LEMONS                              $16,906.67    $16,906.67         $0.00
        842 VIRGINIA PHELPS                          $17,385.22    $17,385.22         $0.00
        843 MATTHEW BABER                             $1,279.48     $1,279.47         $0.01
        844 ANNAMARIA MASTROCOLA                      $1,955.33     $1,955.33         $0.00
        845 JACOB POON                               $17,683.63    $17,683.63         $0.00
        846 JAMES POON                                $2,967.28     $2,967.28         $0.00
        848 ZACHARY BOCKMAN                           $2,736.93     $2,736.93         $0.00
        849 MARSHA BETTIS                             $3,750.40     $3,750.40         $0.00
        850 CARVAJAL, MANUEL                          $4,402.60     $4,765.81         $0.00
        851 JASON BAKER                               $9,095.56     $9,095.56         $0.00
        853 PHILIP KLEIN                              $1,021.10     $1,021.10         $0.00
        854 KELLY SAPORITO                             $250.00       $250.00          $0.00
      855B KENNETH DAUBER                             $4,131.72     $4,131.72         $0.00
        856 LAURA KORABIAK                            $1,780.24     $1,780.24         $0.00
        858 K H ADAMS                                $10,888.51    $10,888.51         $0.00
        859 MILTON J ALLEN                            $1,862.19     $1,862.19         $0.00
        860 ISU FINANCIAL SERVICES, INC.            $166,472.43   $166,472.43         $0.00
UST Form 101-7-NFR (10/1/2010)
Case 09-44943            Doc 1259   Filed 10/05/18 Entered 10/05/18 13:13:29    Desc Main
                                    Document     Page 34 of 45

        861 ISU FINANCIAL SERVICES, INC.            $108,381.24   $108,381.24         $0.00
        866 RAKHEE PATEL                              $6,262.05     $6,262.05         $0.00
        867 LANGE, TIMOTHY                            $2,115.38     $2,289.88         $0.00
        868 GARELD BILYEW                             $2,844.74     $2,844.74         $0.00
        869 TRACY ROOKS                                $406.75       $406.75          $0.00
        870 JOHN R INGRAM                             $5,235.14     $5,235.14         $0.00
        872 VANESSA HISER                               $95.68        $95.68          $0.00
        873 SUSAN SUTKER                               $925.25       $925.25          $0.00
        874 SUSAN KRUL                                $1,967.11     $1,967.11         $0.00
        876 MIHALJEVIC, ANTONIA                       $2,968.14     $3,213.00         $0.00
        877 VERA MOFFITT-SCOTT                        $1,218.96     $1,218.96         $0.00
        878 DAVID CASTELLO                            $2,912.58     $2,912.58         $0.00
        879 LANCE HAMBLY                               $918.73       $918.73          $0.00
        880 ALISSE SIKES                              $4,505.20     $4,505.20         $0.00
        881 MCGILL, TRAJAN                            $5,672.93     $6,140.94         $0.00
        882 CLAUDE-ANDREE LOUISSAINT                  $5,059.12     $5,059.12         $0.00
        883 ALLAN SUTKER                              $6,887.93     $6,887.93         $0.00
        888 CATHY KAMHI                               $3,000.00     $3,000.00         $0.00
        889 CRAIG MCCLOUD                             $2,274.39     $2,274.39         $0.00
        890 ESTHER MCCLELLAN                            $34.68        $34.68          $0.00
        891 WILLIAM PAINE                             $3,133.90     $3,133.90         $0.00
        892 CONSTANCE IRONS                            $851.93       $851.93          $0.00
        893 MARY NICHOLSON                            $4,564.96     $4,564.96         $0.00
        894 CHERYL RIDGE                              $1,080.21     $1,080.21         $0.00
        895 SANDRA DEVOTO                             $1,723.97     $1,723.97         $0.00
        896 JUDY RE FRIEDMAN                           $881.21       $881.21          $0.00
        897 GAIL GRESHAM                              $6,579.16     $6,579.16         $0.00
        898 JOHN CARLSON                               $104.61       $104.61          $0.00
        899 CONNIE BINGMAN                             $450.91       $450.91          $0.00
        900 HELENE BERGMAN-CARLSON                      $95.30        $95.30          $0.00
        901 BOWEN, KEITH                              $4,516.14     $4,888.71         $0.00
        902 JOHN IRONS                                 $188.61       $188.61          $0.00
        903 HEATHER TEHENSKY                          $4,032.54     $4,365.22         $0.00
        904 BRADFORD, DREW                            $5,370.18     $5,813.21         $0.00
        906 KYLE BILYEW                               $2,586.00     $2,586.00         $0.00
        907 TANYA ZIMMERLI                             $387.81       $387.81          $0.00
        908 MIGUEL DRAKE-MCLAUGHLIN                   $3,006.38     $3,006.38         $0.00
UST Form 101-7-NFR (10/1/2010)
Case 09-44943            Doc 1259   Filed 10/05/18 Entered 10/05/18 13:13:29   Desc Main
                                    Document     Page 35 of 45

        909 KIM BURGON                               $21,226.32   $21,226.32         $0.00
        910 LORETTA CARRA-ESTAY                        $948.62       $948.62         $0.00
        911 KELLY BURGON                             $24,556.69   $24,556.69         $0.00
        912 JAY JOHNSTON                               $800.37       $800.37         $0.00
        913 LINDA HERZOG                              $8,974.88    $8,974.88         $0.00
        914 AMANDA GEPSON                               $42.18        $42.18         $0.00
        915 NANCY FEDE                                 $494.26       $494.26         $0.00
        916 RANDALL WEINSTEIN                          $538.61       $538.61         $0.00
        917 SCOTT C BURGON                           $18,342.46   $18,342.46         $0.00
        918 KIMBERLY MCGALLIARD                       $2,502.24    $2,502.24         $0.00
        919 JAMES BEENE                              $10,000.00   $10,000.00         $0.00
        920 MARK LANSBERY                             $1,295.00    $1,294.99         $0.01
        921 ROBERT CLARK                                $84.51        $84.51         $0.00
        922 LANCE MARTIN                              $1,500.62    $1,500.62         $0.00
        923 SHANA RIGBY                                $965.53       $965.53         $0.00
        924 CLAY HAWKLEY                              $2,218.81    $2,218.81         $0.00
        925 JEFFREY LEE                               $2,658.06    $2,658.06         $0.00
        926 CHAD MITSDARFFER                          $2,315.51    $2,315.51         $0.00
        927 THOMAS GALBRAITH                          $1,500.00    $1,500.00         $0.00
        928 JOEL TSE                                  $2,287.99    $2,287.99         $0.00
        929 CHRISTINA KELLER-MCCOMAS                  $1,440.04    $1,440.04         $0.00
        930 MITCHEL PILNICK                            $135.67       $135.67         $0.00
        931 CAPRON LEVINE                             $2,764.58    $2,764.58         $0.00
        932 RICHARD GRAS                              $5,524.24    $5,524.24         $0.00
        933 NATALIE TSUKERMAN                         $1,000.00    $1,000.00         $0.00
        934 VENITA RAYEN                              $1,014.09    $1,014.09         $0.00
        935 BRYAN RIPKA                               $4,281.32    $4,281.32         $0.00
        936 JACKSON, CHRISTOPHER D                     $859.34       $859.34         $0.00
 938-1004 Stewart Thomas                               $328.62       $328.62         $0.00
 938-1005 Christopher Thompson                            $6.02        $6.02         $0.00
 938-1008 Nancy Thweatt                               $1,125.71    $1,125.71         $0.00
 938-1013 Gabriel Topete                               $298.60       $298.60         $0.00
 938-1029 Robert Valik                                 $454.70       $454.70         $0.00
 938-1033 Anna Vargo                                    $26.82        $26.82         $0.00
 938-1043 Rajath Vikram                                $751.53       $751.53         $0.00
 938-1044 Johnny Villa                                $5,016.78    $5,016.78         $0.00
 938-1051 Emily Votruba                                   $2.86        $2.86         $0.00
UST Form 101-7-NFR (10/1/2010)
Case 09-44943            Doc 1259   Filed 10/05/18 Entered 10/05/18 13:13:29   Desc Main
                                    Document     Page 36 of 45

 938-1053 Olivia Wakeman                                $48.38        $48.38         $0.00
 938-1057 James F Walls                                 $23.45        $23.45         $0.00
 938-1059 John Ward                                   $5,463.90    $5,463.90         $0.00
 938-1065 Jay Weinfuss                                 $170.35       $170.35         $0.00
 938-1068 William Welch                                $238.63       $238.63         $0.00
 938-1072 Jason Wert                                   $139.69       $139.69         $0.00
 938-1074 Pearl Whetzel                                 $20.72        $20.72         $0.00
 938-1078 John Whittle                                $4,486.50    $4,486.50         $0.00
  938-109 Jean Brinkman                                 $80.85        $80.85         $0.00
 938-1092 Donald Wims                                  $221.00       $221.00         $0.00
 938-1097 Benson Wong                                  $100.25       $100.25         $0.00
    938-11 CLAY ALLEN                                   $17.79        $17.79         $0.00
  938-110 Jeffrey Brinkman                             $202.52       $202.52         $0.00
 938-1102 Holly Wotherspoon                            $457.46       $457.46         $0.00
 938-1105 Alan Yeo                                      $93.43        $93.43         $0.00
 938-1110 Kenneth Zablotny                                $1.45        $1.45         $0.00
 938-1111 Jody Zaiden                                   $50.69        $50.69         $0.00
 938-1113 Nathan Zaleski                               $634.14       $634.14         $0.00
 938-1116 Simon Zhu                                   $2,964.35    $2,964.35         $0.00
 938-1119 Arnold Zippel                               $1,360.64    $1,360.64         $0.00
  938-112 Richard Broadbooks                         $10,391.58   $10,391.58         $0.00
  938-114 Jeffrey Brower                                $83.19        $83.19         $0.00
  938-116 Ashley Brown                                 $975.42       $975.42         $0.00
  938-119 Darthea Brown                                 $10.06        $10.06         $0.00
  938-124 Lewis Buchner                                $205.30       $205.30         $0.00
  938-128 Victoria Burgess                             $207.53       $207.53         $0.00
  938-129 Bradley Burgon                                $28.13        $28.13         $0.00
  938-134 Meredith Burkholder                         $2,117.39    $2,117.39         $0.00
  938-141 Robert Byrne                                 $235.43       $235.43         $0.00
  938-142 William Cade                               $11,587.34   $11,587.34         $0.00
  938-143 Mark Cadena                                   $70.20        $70.20         $0.00
  938-144 Diego Cadenas                                   $3.29        $3.29         $0.00
  938-145 Aldo Calamari                                 $56.43        $56.43         $0.00
  938-149 Loretta Camp                                    $8.62        $8.62         $0.00
  938-150 Yeshimebet Campbell                           $84.51        $84.51         $0.00
  938-151 Elena Campili-Cole                            $77.56        $77.56         $0.00
  938-154 Oscar Cantu                                 $2,814.64    $2,814.64         $0.00
UST Form 101-7-NFR (10/1/2010)
Case 09-44943            Doc 1259   Filed 10/05/18 Entered 10/05/18 13:13:29   Desc Main
                                    Document     Page 37 of 45

  938-156 Jenifer Caplan                                 $7.00         $7.00         $0.00
  938-158 Cassandra Carra                              $109.33       $109.33         $0.00
  938-163 Gary Carson                                   $64.54        $64.54         $0.00
    938-17 SHARON ANDERSON                              $70.79        $70.79         $0.00
  938-176 Melanie Chan                                 $221.35       $221.35         $0.00
  938-177 Winnie Chan                                 $2,596.52    $2,596.52         $0.00
  938-181 Erica Chen                                   $149.85       $149.85         $0.00
  938-186 Sonya Chung                                   $50.21        $50.21         $0.00
  938-190 Ron Clarke                                  $5,955.26    $5,955.26         $0.00
  938-191 Paul Clementi                                $325.03       $325.03         $0.00
  938-192 Chanel Clifford                                $3.18         $3.18         $0.00
  938-193 Carol Clopton                                 $62.29        $62.29         $0.00
  938-195 Linda Coats                                  $866.67       $866.67         $0.00
  938-198 Jane Cohan                                   $900.00       $900.00         $0.00
  938-199 Adina Cohen                                   $13.41        $13.41         $0.00
     938-2 LUIS ACAJABON                              $1,364.34    $1,364.34         $0.00
  938-203 Janet Comfort                                $225.76       $225.76         $0.00
  938-209 Rosemary Cordeiro                           $2,772.46    $2,772.46         $0.00
  938-213 Gregory Corliss                             $1,021.81    $1,021.81         $0.00
  938-217 Charles Covill                               $125.26       $125.26         $0.00
  938-218 Mindy Cowles                                 $230.39       $230.39         $0.00
  938-231 Karen Cunningham                             $131.46       $131.46         $0.00
  938-238 Daniel Davidson                                $2.31         $2.31         $0.00
    938-24 JENNY ARCILLA-GONZALEZ                      $311.51       $311.51         $0.00
  938-245 Salete De Avila                               $11.83        $11.83         $0.00
  938-246 Deborah L Dean                               $337.77       $337.77         $0.00
  938-256 Mary DesRoches                               $140.61       $140.61         $0.00
    938-26 JONATHAN ARMSTRONG                           $45.59        $45.59         $0.00
  938-262 Benjamin Dickinson                           $583.24       $583.24         $0.00
  938-269 Gretchen Doerner                             $120.43       $120.43         $0.00
  938-273 John Dooley                                  $423.35       $423.35         $0.00
  938-282 Damon Duncan                                 $144.62       $144.62         $0.00
  938-285 Sonya Dunn                                    $14.66        $14.66         $0.00
  938-293 Victoria Easton                               $11.45        $11.45         $0.00
  938-295 Kristine Ekman                               $317.03       $317.03         $0.00
  938-297 Daniel Ellis                                  $49.57        $49.57         $0.00
  938-305 John Everett                                $3,840.57    $3,840.57         $0.00
UST Form 101-7-NFR (10/1/2010)
Case 09-44943            Doc 1259   Filed 10/05/18 Entered 10/05/18 13:13:29   Desc Main
                                    Document     Page 38 of 45

  938-310 Fred Favetta                                  $13.81        $13.81         $0.00
  938-311 Chris Favo                                  $2,651.44    $2,651.44         $0.00
  938-317 Verenne Ferrari                              $216.54       $216.54         $0.00
  938-318 John Findley                                  $13.79        $13.79         $0.00
  938-319 Jennifer Fineman                                $7.88        $7.88         $0.00
    938-32 ALICIA ATILANO                              $476.83       $476.83         $0.00
  938-320 Carolyn Firmin                              $1,113.68    $1,113.68         $0.00
  938-321 Moira Firmin                                $1,099.81    $1,099.81         $0.00
  938-322 Dennis Fischer                                $23.58        $23.58         $0.00
  938-323 Lottie Fisher                                   $6.04        $6.04         $0.00
  938-324 Stefanie Fisher                             $6,060.99    $6,060.99         $0.00
  938-326 Michael Fleischer                            $557.39       $557.39         $0.00
  938-327 Justin Floyd                                 $721.34       $721.34         $0.00
  938-329 David Formby                                    $2.60        $2.60         $0.00
    938-33 LESLIE H.W. AUGUST                           $13.25        $13.25         $0.00
  938-332 Doug Foucault                                 $17.21        $17.21         $0.00
  938-338 Karen Frey                                      $3.68        $3.68         $0.00
  938-339 Karen Friedman                               $179.11       $179.11         $0.00
    938-34 ERIC AUGUSTINE                               $24.50        $24.50         $0.00
  938-346 Kevin Galindo                                $219.03       $219.03         $0.00
  938-348 Elizabeth Garcia                              $21.82        $21.82         $0.00
    938-35 JONEE AUSTIN                                $206.48       $206.48         $0.00
    938-36 LYDIA AUZOUX                                $622.55       $622.55         $0.00
  938-365 Carlos Julio Gonzalez                         $97.59        $97.59         $0.00
  938-367 Nat Goodale                                 $3,122.53    $3,122.53         $0.00
    938-37 DAVID AVELLA                                $226.12       $226.12         $0.00
  938-379 Angela Griffith Lima                         $100.24       $100.24         $0.00
  938-394 Reba Halverson                               $369.88       $369.88         $0.00
  938-396 David Hamm                                  $1,220.39    $1,220.39         $0.00
  938-397 Rochelle Hamm                                   $4.78        $4.78         $0.00
  938-402 Brian Hardwick                                $37.74        $37.74         $0.00
  938-403 Richard Hargett                              $671.01       $671.01         $0.00
  938-409 Deidra Hartman                              $7,594.19    $7,594.19         $0.00
  938-410 William Hartman                            $10,749.70   $10,749.70         $0.00
  938-422 Seeta Heistein                               $149.88       $149.88         $0.00
  938-423 Craig Heller                                 $104.08       $104.08         $0.00
  938-425 Carol Hemingway                               $53.39        $53.39         $0.00
UST Form 101-7-NFR (10/1/2010)
Case 09-44943            Doc 1259   Filed 10/05/18 Entered 10/05/18 13:13:29   Desc Main
                                    Document     Page 39 of 45

  938-429 Jennifer Herman                              $168.57       $168.57         $0.00
  938-434 David Hightower                               $55.85        $55.85         $0.00
  938-435 David Hiley                                  $498.26       $498.26         $0.00
  938-436 Cameo Hill                                   $112.55       $112.55         $0.00
  938-447 Timothy Hollems                              $129.17       $129.17         $0.00
  938-455 Nicole Hsiang                                $370.95       $370.95         $0.00
  938-456 He Huang                                     $243.78       $243.78         $0.00
  938-464 James Hundertmark                              $3.49         $3.49         $0.00
  938-466 Bettie Hutson                                 $31.53        $31.53         $0.00
  938-473 Christopher Isaak                           $3,129.38    $3,129.38         $0.00
  938-478 Lindy Jankura                                $305.82       $305.82         $0.00
  938-486 Michael Johnson                              $160.04       $160.04         $0.00
  938-487 Patricia Johnson                            $3,808.56    $3,808.56         $0.00
  938-490 Brent Jones                                    $2.58         $2.58         $0.00
  938-492 Melvin Jones                                 $284.87       $284.87         $0.00
  938-493 Wallace Jones                               $5,160.19    $5,160.19         $0.00
  938-494 Kari Jordahl                                   $5.17         $5.17         $0.00
    938-50 Bradley Barket                              $503.61       $503.61         $0.00
  938-507 Julie Kawashima                              $300.10       $300.10         $0.00
    938-51 Marc Barrett                                  $2.39         $2.39         $0.00
  938-516 Mary Kemp                                    $490.39       $490.39         $0.00
  938-517 Paul Kerness                                   $2.27         $2.27         $0.00
  938-519 Andrew Kervin                                 $11.22        $11.22         $0.00
  938-522 Kevin Killourie                              $443.82       $443.82         $0.00
  938-524 Andrew Kim                                  $2,636.42    $2,636.42         $0.00
  938-527 Adam Kirk                                    $729.45       $729.45         $0.00
  938-529 Robert Kirk                                  $223.95       $223.95         $0.00
    938-53 Garret Barry                                  $5.56         $5.56         $0.00
  938-531 KT Kishan                                   $3,562.10    $3,562.10         $0.00
  938-533 Irene Kitzman                                 $50.74        $50.74         $0.00
    938-54 Julia Barry                                  $11.12        $11.12         $0.00
  938-548 Rodger Krause                                 $83.22        $83.22         $0.00
    938-55 Stephen Barsanti                              $6.61         $6.61         $0.00
  938-550 Tara Krieger                                 $197.70       $197.70         $0.00
  938-551 David Kroft                                    $2.14         $2.14         $0.00
  938-554 Stephen Kulin                                 $27.85        $27.85         $0.00
    938-57 John Bassett                               $3,144.67    $3,144.67         $0.00
UST Form 101-7-NFR (10/1/2010)
Case 09-44943            Doc 1259   Filed 10/05/18 Entered 10/05/18 13:13:29   Desc Main
                                    Document     Page 40 of 45

  938-576 Jennifer Lenz                               $4,933.27    $4,933.27         $0.00
  938-586 Sandra Lewis                                 $163.46       $163.46         $0.00
  938-588 Michael Lichtenberger                           $2.06        $2.06         $0.00
  938-592 Robin Lipton                                    $5.43        $5.43         $0.00
  938-603 Salamatu Lot                                 $144.95       $144.95         $0.00
  938-605 Angelina Lugo                               $3,991.50    $3,991.50         $0.00
  938-611 Chris Madrid                                    $2.03        $2.03         $0.00
  938-613 Edmund Maguire                               $764.72       $764.72         $0.00
  938-618 Perry Maloff                                $5,852.67    $5,852.67         $0.00
    938-62 Arthur Beauverd                             $933.62       $933.62         $0.00
  938-629 Joel Martin                                     $5.73        $5.73         $0.00
  938-632 Kristianna Mason                              $42.23        $42.23         $0.00
  938-633 John Massey                                  $118.75       $118.75         $0.00
  938-637 Gary Matsumoto                              $2,951.87    $2,951.87         $0.00
  938-642 Cynthia McCaffety                             $51.31        $51.31         $0.00
  938-644 Lucinda McCall                                $90.80        $90.80         $0.00
  938-658 Lori McQuiston                                  $3.99        $3.99         $0.00
  938-659 Denise Mellerup                               $35.65        $35.65         $0.00
  938-660 Roger Melton                                    $1.99        $1.99         $0.00
  938-663 Shawn Meredith                              $2,878.34    $2,878.34         $0.00
  938-664 Steven Merrell                              $1,104.67    $1,104.67         $0.00
  938-668 Scott Middleton                               $99.07        $99.07         $0.00
  938-670 Clifford Miller                              $616.93       $616.93         $0.00
  938-678 David Moats                                  $285.92       $285.92         $0.00
  938-680 Cristine Montalvo                             $44.50        $44.50         $0.00
  938-687 Douglas Morgan                                $76.03        $76.03         $0.00
  938-693 Kiersten Muenchinger                        $5,602.44    $5,602.44         $0.00
  938-695 Jean-Jacques Mulleneaux                       $14.46        $14.46         $0.00
    938-70 Carol Berinato                            $12,809.00   $12,809.00         $0.00
  938-701 Thep Nampannha                              $1,487.69    $1,487.69         $0.00
  938-704 Robert Naylor                               $6,780.98    $6,780.98         $0.00
  938-706 Franklin Nehs                                 $26.29        $26.29         $0.00
  938-708 Dennis Nelson                                $557.41       $557.41         $0.00
  938-713 Nam Nguyen                                  $5,049.81    $5,049.81         $0.00
  938-718 Andrew Nofsinger                             $125.42       $125.42         $0.00
    938-72 Elizabeth Berlin                               $1.07        $1.07         $0.00
  938-720 Carolyn Norris                                  $3.36        $3.36         $0.00
UST Form 101-7-NFR (10/1/2010)
Case 09-44943            Doc 1259   Filed 10/05/18 Entered 10/05/18 13:13:29   Desc Main
                                    Document     Page 41 of 45

  938-721 Tom Norris                                  $5,678.41    $5,678.41         $0.00
  938-725 Eric O'Bannon                                $979.69       $979.69         $0.00
  938-728 Fernando Ochoa                              $1,292.39    $1,292.39         $0.00
  938-735 Lisa Ohanesian-Gambill                          $3.93        $3.93         $0.00
  938-745 Dionisios Pagoulatos                         $962.68       $962.68         $0.00
    938-75 Saumitra Bhargava                            $54.23        $54.23         $0.00
  938-758 Dexter Patterson                              $11.77        $11.77         $0.00
  938-759 Erna Patterson                              $1,725.62    $1,725.62         $0.00
  938-762 Dale Payton-Engle                          $14,000.63   $14,000.63         $0.00
  938-765 Lois Peifer                                     $3.74        $3.74         $0.00
  938-766 Joe Peng                                     $497.23       $497.23         $0.00
  938-771 Laszlo Petrik                               $2,301.85    $2,301.85         $0.00
  938-777 Michael Phillips                              $15.59        $15.59         $0.00
  938-786 Kimberlee Piper                              $102.98       $102.98         $0.00
  938-795 Theresa Poprac                               $746.03       $746.03         $0.00
  938-802 Sharon Pettigrew                              $75.93        $75.93         $0.00
  938-808 Gerald Radke                                  $17.28        $17.28         $0.00
  938-809 Mary Beth Radke                               $17.18        $17.18         $0.00
  938-810 Sriman Ramabhadran                            $18.42        $18.42         $0.00
  938-811 Hector Ramos                                 $131.52       $131.52         $0.00
  938-821 Brian Reister                                 $31.45        $31.45         $0.00
  938-822 Sadie Reister                                   $4.99        $4.99         $0.00
  938-826 Karen Retardo                                 $90.03        $90.03         $0.00
  938-828 Michael Richard                              $123.47       $123.47         $0.00
  938-831 Seth Rife                                       $4.43        $4.43         $0.00
  938-843 Rebecca Robinson                              $10.00        $10.00         $0.00
  938-844 Cuauhtemoc Rochin                           $1,134.48    $1,134.48         $0.00
  938-845 Rafael Rochin                               $1,156.29    $1,156.29         $0.00
    938-85 Ellen Blau                                   $34.54        $34.54         $0.00
  938-850 Andrew Root                                     $7.56        $7.56         $0.00
  938-852 Gloricel Rosario                              $99.77        $99.77         $0.00
  938-854 Barry Rosenblatt                              $30.74        $30.74         $0.00
  938-863 Wayne Runyon                                 $349.45       $349.45         $0.00
  938-879 Richard Santos                               $978.24       $978.24         $0.00
    938-88 Michael Boehm                               $222.88       $222.88         $0.00
  938-895 Harold Seaman                                $169.12       $169.12         $0.00
  938-903 Christine Shaffer                               $1.90        $1.90         $0.00
UST Form 101-7-NFR (10/1/2010)
Case 09-44943            Doc 1259   Filed 10/05/18 Entered 10/05/18 13:13:29   Desc Main
                                    Document     Page 42 of 45

  938-910 Jonathan Sharp                               $145.26       $145.26         $0.00
  938-913 Robert Shemwell                               $37.87        $37.87         $0.00
  938-915 Jennifer Sherman                             $202.32       $202.32         $0.00
  938-916 Gene Shin                                   $2,066.85    $2,066.85         $0.00
    938-92 Michael Borka                                  $2.96        $2.96         $0.00
  938-920 Ric Shumway                                  $154.12       $154.12         $0.00
  938-921 Simon Sia                                    $109.31       $109.31         $0.00
  938-927 Doris Simpkins                                  $5.15        $5.15         $0.00
  938-928 THOMAS SIMPSON                             $22,076.96   $22,076.96         $0.00
  938-932 Tony Sladek                                 $3,805.64    $3,805.64         $0.00
  938-933 Shawn Slevin                                $1,034.80    $1,034.80         $0.00
  938-936 Lisa Smith                                    $27.16        $27.16         $0.00
  938-940 Penelope Smith                                  $9.49        $9.49         $0.00
  938-943 David Snyder                                    $4.06        $4.06         $0.00
  938-944 Jodi Somers                                  $764.50       $764.50         $0.00
    938-95 Rene Bourque                                 $11.30        $11.30         $0.00
  938-950 Sasha St. Denny                              $576.49       $576.49         $0.00
  938-951 Semara St. Denny                             $960.52       $960.52         $0.00
  938-952 Steve St. Denny                              $340.15       $340.15         $0.00
  938-957 Catherine Stauber                               $6.88        $6.88         $0.00
  938-958 Malinda Steckly                             $1,841.91    $1,841.91         $0.00
  938-970 Kari Stricklin                                $15.59        $15.59         $0.00
  938-972 Scott Stroud                                 $342.07       $342.07         $0.00
  938-989 Thomas Tainter                                  $3.33        $3.33         $0.00
  938-990 Gerald Talavera                             $4,718.45    $4,718.45         $0.00
  938-992 Harlan Talley                                   $1.61        $1.61         $0.00
  938-999 BENJAMIN TAYLOR                             $3,877.35    $3,877.35         $0.00
        939 MARY E STEELE                              $833.33       $833.33         $0.00
        941 STEPHANIE DEITERS                         $1,588.58    $1,588.87         $0.00
        943 BRENT LLORA                               $1,271.95    $1,271.95         $0.00
        946 SABINE WATERMANN                          $5,750.00    $5,750.00         $0.00
        958 Joshua Weihnacht                          $2,331.99    $2,331.99         $0.00
        959 RANDALL BURKHOLZ                          $7,897.51    $7,897.51         $0.00
        965 Pennsylvania Department of                $1,211.87    $1,211.87         $0.00
            Revenue
        969 FRANCHISE TAX BOARD                       $8,575.77    $8,575.77         $0.00


UST Form 101-7-NFR (10/1/2010)
Case 09-44943            Doc 1259   Filed 10/05/18 Entered 10/05/18 13:13:29              Desc Main
                                    Document     Page 43 of 45


                                      Total to be paid to priority claims:                   $2,990.62
                                                     Remaining balance:                  $1,424,118.11

        The actual distribution to wage claimants included above, if any, will be the proposed
payment less applicable withholding taxes (which will be remitted to the appropriate taxing
authorities).

         Timely claims of general (unsecured) creditors totaling $1,622,600.69 have been allowed
and will be paid pro rata only after all allowed administrative and priority claims have been paid
in full. The timely allowed general (unsecured) dividend is anticipated to be 100.0 percent, plus
interest (if applicable).

         Timely allowed general (unsecured) claims are as follows:

Claim         Claimant                              Allowed Amt.          Interim            Proposed
No.                                                      of Claim      Payments to            Amount
                                                                             Date
           1 QWEST COMMUNICATIONS                       $65,041.28       $65,041.28              $0.00
             COMPANY LLC
           2 QWEST COMMUNICATIONS                        $5,439.60           $5,439.60           $0.00
             COMPANY LLC
           3 IPSWITCH, INC.                             $13,475.00       $13,475.00              $0.00
           4 LEAF                                      $116,410.26      $116,410.26              $0.00
           7 Top Layer Security                         $37,400.67       $37,400.67              $0.00
         13 DELL MARKETING, L.P.                        $57,874.18       $57,874.18              $0.00
         14 BROADVIEW NETWORKS                             $896.54            $896.54            $0.00
         37 GENERAL ELECTRIC CAPITAL                    $45,371.99       $45,371.99              $0.00
            CORP
         94 BRUCE R CANNY                                  $776.14            $776.14            $0.00
        195 A-1 TECHNOLOGY                              $14,938.75       $14,938.75              $0.00
        323 DECCAN I SERVICES PVT. LTD.                 $33,660.00       $33,660.00              $0.00
      360A 230 W. MONROE PT LLC                        $267,259.34      $161,030.30        $106,229.04
        423 HSW INTERNATIONAL, INC.                     $28,554.82       $28,554.82              $0.00
        447 DEWITT STERN GROUP INC                      $41,294.46       $41,294.46              $0.00
        490 CORNER BAKERY CAFE                             $390.12            $390.12            $0.00
        498 GRE MORGAN LANE LLC                        $379,166.70      $379,166.70              $0.00
        508 SUNGARD CORBEL LLC                           $1,245.74           $1,245.74           $0.00
        524 PITNEY BOWES INC                            $15,030.00       $15,030.00              $0.00
        581 PLAINSBORO TOWNSHIP                            $559.35            $559.35            $0.00
            (POLICE)
      583A FRANCHISE TAX BOARD                             $428.95            $428.95            $0.00

UST Form 101-7-NFR (10/1/2010)
Case 09-44943            Doc 1259    Filed 10/05/18 Entered 10/05/18 13:13:29              Desc Main
                                     Document     Page 44 of 45

        600 INTEGRATED DATA STORAGE,                    $242,239.86      $242,239.86              $0.00
            LLC
        616 PITNEY BOWES INC                               $3,200.00          $3,200.00           $0.00
      627B ROWND, JOHN W.                                    $976.72             $0.00          $976.72
        631 COMPENSIA                                        $521.52           $521.52            $0.00
        672 ADVANSTAR                                      $4,400.00          $4,400.00           $0.00
            COMMUNICATIONS INC
      696B MUCHER, THOMAS                                    $467.43             $0.00          $467.43
        697 ALLIED NATIONAL, INC.                         $22,500.00      $22,500.00              $0.00
        714 THE NORTHERN TRUST                             $1,245.95          $1,245.95           $0.00
            COMPANY
        722 THOUGHTWORKS                                  $98,030.00      $98,030.00              $0.00
        726 EGON ZEHNDER                                  $76,912.00      $76,912.00              $0.00
            INTERNATIONAL, INC.
        738 ACCOUNTEMPS DIV. OF                            $3,257.40          $3,257.40           $0.00
        807 KROLL ONTRACK INC.                            $27,350.00      $27,350.00              $0.00
        812 LEXISNEXIS/ACCOUNT                             $7,579.17          $7,579.17           $0.00
        822 SONNENSCHEIN NATH &                            $7,958.00          $7,958.00           $0.00
            ROSENTHAL LLP
        852 GLENN SOLOMON                                      $0.00             $0.00            $0.00
        862 NETJETS INTERNATIONAL, INC.                        $0.00             $0.00            $0.00
        863 NETJETS SERVICES, INC.                             $0.00             $0.00            $0.00
        864 NJI SALES, INC.                                    $0.00             $0.00            $0.00
        884 JOHN F. POWERS                                     $0.00             $0.00            $0.00
        885 FINANCIAL TECHNOLOGY                               $0.00             $0.00            $0.00
            PARTNERS LP
        886 WOLTERS KLUWER FINANCIAL                           $0.00             $0.00            $0.00
            SERVICES,
        887 WOLTERS KLUWER FINANCIAL                           $0.00             $0.00            $0.00
            SERVICES,
        905 STEVE MCLAUGHLIN                                   $0.00             $0.00            $0.00
        940 MARKETWIRE INC                                   $748.75           $748.75            $0.00


                       Total to be paid to timely general unsecured claims:                 $107,673.19
                                                       Remaining balance:                 $1,316,444.92

       Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed
and will be paid pro rata only after all allowed administrative, priority and timely filed general
(unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated to be 0.0
percent, plus interest (if applicable).

UST Form 101-7-NFR (10/1/2010)
Case 09-44943            Doc 1259    Filed 10/05/18 Entered 10/05/18 13:13:29                Desc Main
                                     Document     Page 45 of 45


         Tardily filed general (unsecured) claims are as follows:



                 Total to be paid to tardily filed general unsecured claims:                       $0.00
                                                        Remaining balance:                 $1,316,444.92

        Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
ordered subordinated by the Court totaling $74,500,000.37 have been allowed and will be paid
pro rata only after all allowed administrative, priority and general (unsecured) claims have been
paid in full. The dividend for subordinated unsecured claims is anticipated to be 53.1 percent,
plus interest (if applicable).

       Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
ordered subordinated by the Court are as follows:

Claim         Claimant                                  Allowed Amt.           Interim           Proposed
No.                                                          of Claim       Payments to           Amount
                                                                                  Date
        753 SPECTRUM EQUITY                            $62,500,007.00 $32,072,991.30 $1,105,403.99
            INVESTORS V LP
        947 State Street Bank & Trust Co., as           $4,803,000.00      $2,465,976.40        $83,716.64
            Trustee for First Plaza Group
        948 Performance Direct Investments II,          $5,197,000.00      $2,668,607.45        $90,242.18
            L.P.
        949 Foundation Capital VI, LP                   $1,999,993.37      $1,024,622.92        $37,082.11


                                  Total to be paid for subordinated claims:                 $1,316,444.92
                                                        Remaining balance:                           $0.00

        To the extent funds remain after payment in full of all allowed claims, interest will be
paid at the legal rate of 0.00 percent pursuant to 11 U.S.C. § 726(a)(5). Funds available for
interest are $0.00. The amounts proposed for payment to each claimant, listed above, shall be
increased to include the applicable interest.

                                          Prepared By: /s/ Gus A. Paloian
                                                       Trustee
Gus A. Paloian
233 S. Wacker Drive
Suite 8000
Chicago, IL 60606



STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.
UST Form 101-7-NFR (10/1/2010)
